

	

		II

		109th CONGRESS

		1st Session

		S. 1033

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. McCain (for himself,

			 Mr. Kennedy, Mr. Brownback, Mr.

			 Lieberman, Mr. Graham, and

			 Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To improve border security and

		  immigration.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Secure America and Orderly

			 Immigration Act.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Findings.

					TITLE I—Border security

					Sec. 101. Definitions.

					Subtitle A—Border security strategic planning

					Sec. 111. National Strategy for Border Security.

					Sec. 112. Reports to Congress.

					Sec. 113. Authorization of appropriations.

					Subtitle B—Border infrastructure, technology integration, and

				security enhancement

					Sec. 121. Border security coordination plan.

					Sec. 122. Border security advisory committee.

					Sec. 123. Programs on the use of technologies for border

				security.

					Sec. 124. Combating human smuggling.

					Sec. 125. Savings clause.

					Subtitle C—International Border Enforcement

					Sec. 131. North American Security Initiative.

					Sec. 132. Information sharing agreements.

					Sec. 133. Improving the security of Mexico's southern

				border.

					TITLE II—State criminal alien assistance

					Sec. 201. State criminal alien assistance program authorization

				of appropriations.

					Sec. 202. Reimbursement of States for indirect costs relating

				to the incarceration of illegal aliens.

					Sec. 203. Reimbursement of States for pre-conviction costs

				relating to the incarceration of illegal aliens.

					TITLE III—Essential worker visa program

					Sec. 301. Essential workers.

					Sec. 302. Admission of essential workers.

					Sec. 303. Employer obligations.

					Sec. 304. Protection for workers.

					Sec. 305. Market-based numerical limitations.

					Sec. 306. Adjustment to lawful permanent resident

				status.

					Sec. 307. Essential Worker Visa Program Task Force.

					Sec. 308. Willing worker-willing employer electronic job

				registry.

					Sec. 309. Authorization of appropriations.

					TITLE IV—Enforcement

					Sec. 401. Document and visa requirements.

					Sec. 402. Employment Eligibility Confirmation

				System.

					Sec. 403. Improved entry and exit data system.

					Sec. 404. Department of labor investigative

				authorities.

					Sec. 405. Protection of employment rights.

					Sec. 406. Increased fines for prohibited behavior.

					TITLE V—Promoting circular migration patterns

					Sec. 501. Labor migration facilitation programs.

					Sec. 502. Bilateral efforts with Mexico to reduce migration

				pressures and costs.

					TITLE VI—Family unity and backlog reduction

					Sec. 601. Elimination of existing backlogs.

					Sec. 602. Country limits.

					Sec. 603. Allocation of immigrant visas.

					Sec. 604. Relief for children and widows.

					Sec. 605. Amending the affidavit of support

				requirements.

					Sec. 606. Discretionary authority.

					Sec. 607. Family unity.

					TITLE VII—H–5B nonimmigrants

					Sec. 701. H–5B nonimmigrants.

					Sec. 702. Adjustment of status for H–5B

				nonimmigrants.

					Sec. 703. Aliens not subject to direct numerical

				limitations.

					Sec. 704. Employer protections.

					Sec. 705. Authorization of appropriations.

					TITLE VIII—Protection against immigration fraud

					Sec. 801. Right to

				qualified representation.

					Sec. 802. Protection of witness testimony.

					TITLE IX—Civics integration

					Sec. 901. Funding for the Office of Citizenship.

					Sec. 902. Civics integration grant program.

					TITLE X—Promoting Access to Health Care

					Sec. 1001. Federal reimbursement of emergency health services

				furnished to undocumented aliens.

					Sec. 1002. Prohibition against offset of certain Medicare and

				Medicaid payments.

					Sec. 1003. Prohibition against discrimination against aliens on

				the basis of employment in hospital-based versus nonhospital-based

				sites.

					Sec. 1004. Binational public health infrastructure and health

				insurance.

					TITLE XI—Miscellaneous

					Sec. 1101. Submission to Congress of information regarding H–5A

				nonimmigrants.

					Sec. 1102. H–5 nonimmigrant petitioner account.

					Sec. 1103. Anti-discrimination protections.

					Sec. 1104. Women and children at risk of harm.

					Sec. 1105. Expansion of S visa.

					Sec. 1106. Volunteers.

				

			2.Findings

			Congress makes the following

			 findings:

				(1)The Government of the United States has an

			 obligation to its citizens to secure its borders and ensure the rule of law in

			 its communities.

				(2)The Government of the United States must

			 strengthen international border security efforts by dedicating adequate and

			 significant resources for technology, personnel, and training for border region

			 enforcement.

				(3)Federal immigration policies must adhere to

			 the United States tradition as a nation of immigrants and reaffirm this

			 Nation's commitment to family unity, economic opportunity, and humane

			 treatment.

				(4)Immigrants have contributed significantly

			 to the strength and economic prosperity of the United States and action must be

			 taken to ensure their fair treatment by employers and protection against fraud

			 and abuse.

				(5)Current immigration laws and the

			 enforcement of such laws are ineffective and do not serve the people of the

			 United States, the national security interests of the United States, or the

			 economic prosperity of the United States.

				(6)The United States cannot effectively carry

			 out its national security policies unless the United States identifies

			 undocumented immigrants and encourages them to come forward and participate

			 legally in the economy of the United States.

				(7)Illegal immigration fosters other illegal

			 activity, including human smuggling, trafficking, and document fraud, all of

			 which undermine the national security interests of the United States.

				(8)Illegal immigration burdens States and

			 local communities with hundreds of millions of dollars in uncompensated

			 expenses for law enforcement, health care, and other essential services.

				(9)Illegal immigration creates an underclass

			 of workers who are vulnerable to fraud and exploitation.

				(10)Fixing the broken immigration system

			 requires a comprehensive approach that provides for adequate legal channels for

			 immigration and strong enforcement of immigration laws which will serve the

			 economic, social, and security interests of the United States.

				(11)Foreign governments, particularly those

			 that share an international border with the United States, must play a critical

			 role in securing international borders and deterring illegal entry of foreign

			 nationals into the United States.

				(12)Federal immigration policy should foster

			 economic growth by allowing willing workers to be matched with willing

			 employers when no United States worker is available to take a job.

				(13)Immigration reform is a key component to

			 achieving effective enforcement and will allow for the best use of security and

			 enforcement resources to be focused on the greatest risks.

				(14)Comprehensive immigration reform and strong

			 enforcement of immigration laws will encourage legal immigration, deter illegal

			 immigration, and promote the economic and national security interests of the

			 United States.

				IBorder security

			101.DefinitionsIn this title:

				(1)Appropriate

			 congressional committeesThe

			 term appropriate congressional committees means—

					(A)the Committee on Homeland Security and

			 Governmental Affairs of the Senate;

					(B)the Committee on the Judiciary of the

			 Senate;

					(C)the Committee on Homeland Security of the

			 House of Representatives; and

					(D)the Committee on the Judiciary of the House

			 of Representatives.

					(2)International

			 border of the united statesThe term international border of the

			 United States means the international border between the United States

			 and Canada and the international border between the United States and Mexico,

			 including points of entry along such international borders.

				(3)SecretaryExcept as otherwise provided, the term

			 Secretary means the Secretary of Homeland Security.

				(4)Security

			 planThe term security

			 plan means a security plan developed as part of the National Strategy

			 for Border Security set forth under section 111(a) for the Border Patrol and

			 the field offices of the Bureau of Customs and Border Protection of the

			 Department of Homeland Security that has responsibility for the security of any

			 portion of the international border of the United States.

				ABorder security strategic planning

				111.National Strategy

			 for Border Security

					(a)In

			 generalIn conjunction with

			 strategic homeland security planning efforts, the Secretary shall develop,

			 implement, and update, as needed, a National Strategy for Border Security that

			 includes a security plan for the Border Patrol and the field offices of the

			 Bureau of Customs and Border Protection of the Department of Homeland Security

			 that has responsibility for the security of any portion of the international

			 border of the United States.

					(b)ContentsThe National Strategy for Border Security

			 shall include—

						(1)the identification and evaluation of the

			 points of entry and all portions of the international border of the United

			 States that, in the interests of national security and enforcement, must be

			 protected from illegal transit;

						(2)a description of the most appropriate,

			 practical, and cost-effective means of defending the international border of

			 the United States against threats to security and illegal transit, including

			 intelligence capacities, technology, equipment, personnel, and training needed

			 to address security vulnerabilities within the United States for the Border

			 Patrol and the field offices of the Bureau of Customs and Border Protection

			 that have responsibility for any portion of the international border of the

			 United States;

						(3)risk-based priorities for assuring border

			 security and realistic deadlines for addressing security and enforcement needs

			 identified in paragraphs (1) and (2);

						(4)a strategic plan that sets out agreed upon

			 roles and missions of Federal, State, regional, local, and tribal authorities,

			 including appropriate coordination among such authorities, to enable security

			 enforcement and border lands management to be carried out in an efficient and

			 effective manner;

						(5)a prioritization of research and

			 development objectives to enhance the security of the international border of

			 the United States and enforcement needs to promote such security consistent

			 with the provisions of subtitle B;

						(6)an update of the 2001 Port of Entry

			 Infrastructure Assessment Study conducted by the United States Customs Service,

			 in consultation with the General Services Administration;

						(7)strategic interior enforcement coordination

			 plans with personnel of Immigration and Customs Enforcement;

						(8)strategic enforcement coordination plans

			 with overseas personnel of the Department of Homeland Security and the

			 Department of State to end human smuggling and trafficking activities;

						(9)any other infrastructure or security plan

			 or report that the Secretary determines appropriate for inclusion;

						(10)the identification of low-risk travelers

			 and how such identification would facilitate cross-border travel; and

						(11)ways to ensure that the trade and commerce

			 of the United States is not diminished by efforts, activities, and programs

			 aimed at securing the homeland.

						(c)Priority of

			 National StrategyThe

			 National Strategy for Border Security shall be the governing document for

			 Federal security and enforcement efforts related to securing the international

			 border of the United States.

					112.Reports to

			 Congress

					(a)National

			 strategy

						(1)Initial

			 submissionNot later than 1

			 year after the date of enactment of this Act, the Secretary shall submit the

			 National Strategy for Border Security, including each security plan, to the

			 appropriate congressional committees. Such plans shall include estimated costs

			 of implementation and training from a fiscal and personnel perspective and a

			 cost-benefit analysis of any technological security implementations.

						(2)Subsequent

			 submissionsAfter the

			 submission required under paragraph (1), the Secretary shall submit to the

			 appropriate congressional committees any revisions to the National Strategy for

			 Border Security, including any revisions to a security plan, not less

			 frequently than April 1 of each odd-numbered year. The plan shall include

			 estimated costs for implementation and training and a cost-benefit analysis of

			 technological security implementations that take place during the time frame

			 under evaluation.

						(b)Periodic

			 progress reports

						(1)Requirement for

			 reportEach year, in

			 conjunction with the submission of the budget to Congress under section 1105(a)

			 of title 31, United States Code, the Secretary shall submit to the appropriate

			 congressional committees an assessment of the progress made on implementing the

			 National Strategy for Border Security, including each security plan.

						(2)ContentEach progress report submitted under this

			 subsection shall include any recommendations for improving and implementing the

			 National Strategy for Border Security, including any recommendations for

			 improving and implementing a security plan.

						(c)Classified

			 material

						(1)In

			 generalAny material included

			 in the National Strategy for Border Security, including each security plan,

			 that includes information that is properly classified under criteria

			 established by Executive order shall be submitted to the appropriate

			 congressional committees in a classified form.

						(2)Unclassified

			 versionAs appropriate, an

			 unclassified version of the material described in paragraph (1) shall be

			 provided to the appropriate congressional committees.

						113.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Secretary such sums as may be necessary to

			 carry out this subtitle for each of the 5 fiscal years beginning with the

			 fiscal year after the fiscal year in which this Act was enacted.

				BBorder infrastructure, technology

			 integration, and security enhancement

				121.Border security

			 coordination plan

					(a)In

			 generalThe Secretary shall

			 coordinate with Federal, State, local, and tribal authorities on law

			 enforcement, emergency response, and security-related responsibilities with

			 regard to the international border of the United States to develop and

			 implement a plan to ensure that the security of such international border is

			 not compromised—

						(1)when the jurisdiction for providing such

			 security changes from one such authority to another such authority;

						(2)in areas where such jurisdiction is shared

			 by more than one such authority; or

						(3)by one such authority relinquishing such

			 jurisdiction to another such authority pursuant to a memorandum of

			 understanding.

						(b)Elements of

			 PlanIn developing the plan,

			 the Secretary shall consider methods to—

						(1)coordinate emergency responses;

						(2)improve data-sharing, communications, and

			 technology among the appropriate agencies;

						(3)promote research and development relating

			 to the activities described in paragraphs (1) and (2); and

						(4)combine personnel and resource assets when

			 practicable.

						(c)ReportNot later than 1 year after implementing

			 the plan developed under subsection (a), the Secretary shall transmit a report

			 to the appropriate congressional committees on the development and

			 implementation of such plan.

					122.Border security

			 advisory committee

					(a)EstablishmentThe Secretary is authorized to establish a

			 Border Security Advisory Committee (referred to in this section as the

			 Advisory Committee) to provide advice and recommendations to the

			 Secretary on border security and enforcement issues.

					(b)Composition

						(1)In

			 generalThe members of the

			 Advisory Committee shall be appointed by the Secretary and shall include

			 representatives of—

							(A)States that are adjacent to the

			 international border of the United States;

							(B)local law enforcement agencies; community

			 officials, and tribal authorities of such States; and

							(C)other interested parties.

							(2)MembershipThe Advisory Committee shall be comprised

			 of members who represent a broad cross section of perspectives.

						123.Programs on the use

			 of technologies for border security

					(a)Aerial

			 surveillance technologies program

						(1)In

			 generalIn conjunction with

			 the border surveillance plan developed under section 5201 of the Intelligence

			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458), the

			 Secretary, not later than 60 days after the date of enactment of this Act,

			 shall develop and implement a program to fully integrate aerial surveillance

			 technologies to enhance the border security of the United States.

						(2)Assessment and

			 consultation requirementsIn

			 developing the program under this subsection, the Secretary shall—

							(A)consider current and proposed aerial

			 surveillance technologies;

							(B)assess the feasibility and advisability of

			 utilizing such technologies to address border threats, including an assessment

			 of the technologies considered best suited to address respective

			 threats;

							(C)consult with the Secretary of Defense

			 regarding any technologies or equipment, which the Secretary may deploy along

			 the international border of the United States; and

							(D)consult with the Administrator of the

			 Federal Aviation Administration regarding safety, airspace coordination and

			 regulation, and any other issues necessary for implementation of the

			 program.

							(3)Additional

			 requirements

							(A)In

			 generalThe program developed

			 under this subsection shall include the utilization of a variety of aerial

			 surveillance technologies in a variety of topographies and areas, including

			 populated and unpopulated areas located on or near the international border of

			 the United States, in order to evaluate, for a range of circumstances—

								(i)the significance of previous experiences

			 with such technologies in border security or critical infrastructure

			 protection;

								(ii)the cost and effectiveness of various

			 technologies for border security, including varying levels of technical

			 complexity; and

								(iii)liability, safety, and privacy concerns

			 relating to the utilization of such technologies for border security.

								(B)Use of unmanned

			 aerial vehiclesThe aerial

			 surveillance technologies utilized in the program shall include unmanned aerial

			 vehicles.

							(4)Continued use

			 of aerial surveillance technologiesThe Secretary may continue the operation of

			 aerial surveillance technologies while assessing the effectiveness of their

			 utilization and until such time the Secretary determines appropriate.

						(5)Report

							(A)RequirementNot later than 1 year after implementing

			 the program under this subsection, the Secretary shall submit a report on such

			 program to the appropriate congressional committees.

							(B)ContentThe Secretary shall include in the report

			 required by subparagraph (A) a description of the program together with such

			 recommendations as the Secretary finds appropriate for enhancing the

			 program.

							(b)Demonstration

			 programsThe Secretary is

			 authorized, as part of the development and implementation of the National

			 Strategy for Border Security, to establish and carry out demonstration programs

			 to strengthen communication, information sharing, technology, security,

			 intelligence benefits, and enforcement activities that will protect the

			 international border of the United States without diminishing international

			 trade and commerce.

					(c)INSERT

			 CONTINUED USE OF GROUND SURVEILLANCE TECHNOLOGIES

					124.Combating human

			 smuggling

					(a)Requirement for

			 planThe Secretary shall

			 develop and implement a plan to improve coordination between the Bureau of

			 Immigration and Customs Enforcement and the Bureau of Customs and Border

			 Protection of the Department of Homeland Security and any other Federal, State,

			 local, or tribal authorities, as determined appropriate by the Secretary, to

			 improve coordination efforts to combat human smuggling.

					(b)ContentIn developing the plan required by

			 subsection (a), the Secretary shall consider—

						(1)the interoperability of databases utilized

			 to prevent human smuggling;

						(2)adequate and effective personnel

			 training;

						(3)methods and programs to effectively target

			 networks that engage in such smuggling;

						(4)effective utilization of—

							(A)visas for victims of trafficking and other

			 crimes; and

							(B)investigatory techniques, equipment, and

			 procedures that prevent, detect, and prosecute international money laundering

			 and other operations that are utilized in smuggling;

							(5)joint measures, with the Secretary of

			 State, to enhance intelligence sharing and cooperation with foreign governments

			 whose citizens are preyed on by human smugglers; and

						(6)other measures that the Secretary considers

			 appropriate to combating human smuggling.

						(c)ReportNot later than 1 year after implementing

			 the plan described in subsection (a), the Secretary shall submit to Congress a

			 report on such plan, including any recommendations for legislative action to

			 improve efforts to combating human smuggling.

					125.Savings

			 clauseNothing in this

			 subtitle or subtitle A may be construed to provide to any State or local entity

			 any additional authority to enforce Federal immigration laws.

				CInternational Border Enforcement

				131.North American

			 Security Initiative

					(a)In

			 generalThe Secretary of

			 State shall enhance the mutual security and safety of the United States,

			 Canada, and Mexico by providing a framework for better management,

			 communication, and coordination between the Governments of North

			 America.

					(b)ResponsibilitiesIn implementing the provisions of this

			 subtitle, the Secretary of State shall carry out all of the activities

			 described in this subtitle.

					132.Information sharing

			 agreementsThe Secretary of

			 State, in coordination with the Secretary of Homeland Security and the

			 Government of Mexico, is authorized to negotiate an agreement with Mexico

			 to—

					(1)cooperate in the screening of third-country

			 nationals using Mexico as a transit corridor for entry into the United States;

			 and

					(2)provide technical assistance to support

			 stronger immigration control at the border with Mexico.

					133.Improving the

			 security of Mexico's southern border

					(a)Technical

			 assistanceThe Secretary of

			 State, in coordination with the Secretary of Homeland Security, the Canadian

			 Department of Foreign Affairs, and the Government of Mexico, shall establish a

			 program to—

						(1)assess the specific needs of the

			 governments of Central American countries in maintaining the security of the

			 borders of such countries;

						(2)use the assessment made under paragraph (1)

			 to determine the financial and technical support needed by the governments of

			 Central American countries from Canada, Mexico, and the United States to meet

			 such needs;

						(3)provide technical assistance to the

			 governments of Central American countries to secure issuance of passports and

			 travel documents by such countries; and

						(4)encourage the governments of Central

			 American countries to—

							(A)control alien smuggling and

			 trafficking;

							(B)prevent the use and manufacture of

			 fraudulent travel documents; and

							(C)share relevant information with Mexico,

			 Canada, and the United States.

							(b)ImmigrationThe Secretary of Homeland Security, in

			 consultation with the Secretary of State and appropriate officials of the

			 governments of Central American countries shall provide robust law enforcement

			 assistance to such governments that specifically addresses migratory issues to

			 increase the ability of such governments to dismantle human smuggling

			 organizations and gain tighter control over the border.

					(c)Border security

			 between Mexico and Guatemala or BelizeThe Secretary of State, in consultation

			 with the Secretary of Homeland Security, the Government of Mexico, and

			 appropriate officials of the Governments of Guatemala, Belize, and neighboring

			 contiguous countries, shall establish a program to provide needed equipment,

			 technical assistance, and vehicles to manage, regulate, and patrol the

			 international border between Mexico and Guatemala and between Mexico and

			 Belize.

					(d)Tracking

			 central american gangsThe

			 Secretary of State, in coordination with the Secretary of Homeland Security,

			 the Director of the Federal Bureau of Investigation, the Government of Mexico,

			 and appropriate officials of the governments of Central American countries,

			 shall—

						(1)assess the direct and indirect impact on

			 the United States and Central America on deporting violent criminal

			 aliens;

						(2)establish a program and database to track

			 Central American gang activities, focusing on the identification of returning

			 criminal deportees;

						(3)devise an agreed-upon mechanism for

			 notification applied prior to deportation and for support for reintegration of

			 these deportees; and

						(4)devise an agreement to share all relevant

			 information with the appropriate agencies of Mexico and other Central American

			 countries.

						IIState criminal alien assistance

			201.State criminal alien

			 assistance program authorization of appropriationsSection

			 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by

			 striking paragraphs (5) and (6) and inserting the following:

				

					(5)Authorization

				of appropriations

						(A)In

				generalThere are authorized

				to be appropriated to carry out this subsection—

							(i)such sums as may be necessary for fiscal

				year 2005;

							(ii)$750,000,000 for fiscal year 2006;

							(iii)$850,000,000 for fiscal year 2007;

				and

							(iv)$950,000,000 for each of the fiscal years

				2008 through 2011.

							(B)Limitation on

				use of fundsAmounts

				appropriated pursuant to subparagraph (A) that are distributed to a State or

				political subdivision of a State, including a municipality, may be used only

				for correctional

				purposes.

						.

			202.Reimbursement of

			 States for indirect costs relating to the incarceration of illegal

			 aliensSection 501 of the

			 Immigration Reform and Control Act of 1986 (8 U.S.C. 1365) is amended—

				(1)in subsection (a)—

					(A)by striking for the costs

			 and inserting the following: “for—

						

							(1)the

				costs

							;

				and

					(B)by striking such State. and

			 inserting the following: “such State; and

						

							(2)the indirect costs related to the

				imprisonment described in paragraph

				(1).

							;

				and

					(2)by striking subsections (c) through (e) and

			 inserting the following:

					

						(c)Manner of

				allotment of reimbursementsReimbursements under this section shall be

				allotted in a manner that gives special consideration for any State

				that—

							(1)shares a border with Mexico or Canada;

				or

							(2)includes within the State an area in which

				a large number of undocumented aliens reside relative to the general population

				of that area.

							(d)DefinitionsAs used in this section:

							(1)Indirect

				costsThe term indirect

				costs includes—

								(A)court costs, county attorney costs,

				detention costs, and criminal proceedings expenditures that do not involve

				going to trial;

								(B)indigent defense costs; and

								(C)unsupervised probation costs.

								(2)StateThe term State has the meaning

				given such term in section 101(a)(36) of the Immigration and Nationality

				Act.

							(e)Authorization

				of appropriationsThere are

				authorized to be appropriated $200,000,000 for each of the fiscal years 2005

				through 2011 to carry out subsection

				(a)(2).

						.

				203.Reimbursement of

			 States for pre-conviction costs relating to the incarceration of illegal

			 aliensSection 241(i)(3)(A) of

			 the Immigration and Nationality Act (8 U.S.C. 1231(i)(3)(a) is amended by

			 inserting charged with or before

			 convicted.

			IIIEssential worker visa program

			301.Essential

			 workersSection 101(a)(15)(H)

			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is

			 amended—

				(1)by striking (H) an alien

			 (i)(b) and inserting the following:

					

						(H)an alien—

							(i)(b)

								;

				(2)by striking or (ii)(a) and

			 inserting the following:

					

						(ii)(a)

							;

				(3)by striking or (iii) and

			 inserting the following:

					

						(iii)

						;

				and

				(4)by adding at the end the following:

					

						(v)(a)subject to section 218A, having residence

				in a foreign country, which the alien has no intention of abandoning, who is

				coming temporarily to the United States to initially perform labor or services

				(other than those occupation classifications covered under the provisions of

				clause (i)(b) or (ii)(a) or subparagraph (L), (O), (P), or (R));

				or.

							.

				302.Admission of

			 essential workers

				(a)In

			 generalChapter 2 of title II

			 of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by

			 inserting after section 218 the following:

					

						218A.Admission of temporary h–5A workers(a)The Secretary of State may grant a

				temporary visa to a nonimmigrant described in section 101(a)(15)(H)(v)(a) who

				demonstrates an intent to perform labor or services in the United States (other

				than those occupational classifications covered under the provisions of clause

				(i)(b) or (ii)(a) of section 101(a)(15)(H) or subparagraph (L), (O), (P), or

				(R)) of section 101(a)(15).

							(b)Requirements

				for admissionIn order to be

				eligible for nonimmigrant status under section 101(a)(15)(H)(v)(a), an alien

				shall meet the following requirements:

								(1)Eligibility to

				workThe alien shall

				establish that the alien is capable of performing the labor or services

				required for an occupation under section 101(a)(15)(H)(v).

								(2)Evidence of

				employmentThe alien's

				evidence of employment shall be provided through the Employment Eligibility

				Confirmation System established under section 274E or in accordance with

				requirements issued by the Secretary of State, in consultation with the

				Secretary of Homeland Security. In carrying out this paragraph, the Secretary

				may consider evidence from employers, employer associations, and labor

				representatives.

								(3)FeeThe alien shall pay a $500 application fee

				to apply for the visa in addition to the cost of processing and adjudicating

				such application. Nothing in this paragraph shall be construed to affect

				consular procedures for charging reciprocal fees.

								(4)Medical

				examinationThe alien shall

				undergo a medical examination (including a determination of immunization

				status) at the alien's expense, that conforms to generally accepted standards

				of medical practice.

								(c)Grounds of

				inadmissibility

								(1)In

				generalIn determining an

				alien’s admissibility as a nonimmigrant under section

				101(a)(15)(H)(v)(a)—

									(A)paragraphs (5), (6) (except for

				subparagraph (E)), (7), (9), and (10)(B) of section 212(a) may be waived for

				conduct that occurred before the date on which the

				Secure America and Orderly Immigration

				Act was introduced;

									(B)the Secretary of Homeland Security may not

				waive—

										(i)subparagraph (A), (B), (C), (E), (G), (H),

				or (I) of section 212(a)(2) (relating to criminals);

										(ii)section 212(a)(3) (relating to security and

				related grounds); or

										(iii)subparagraph (A) or (C) of section

				212(a)(10) (relating to polygamists and child abductors);

										(C)for conduct that occurred before the date

				on which the Secure America and Orderly

				Immigration Act was introduced, the Secretary of Homeland

				Security may waive the application of any provision of section 212(a) not

				listed in subparagraph (B) on behalf of an individual alien for humanitarian

				purposes, to ensure family unity, or when such waiver is otherwise in the

				public interest; and

									(D)nothing in this paragraph shall be

				construed as affecting the authority of the Secretary of Homeland Security to

				waive the provisions of section 212(a).

									(2)Waiver

				fineAn alien who is granted

				a waiver under subparagraph (1) shall pay a $1,500 fine upon approval of the

				alien's visa application.

								(3)Applicability

				of other provisionsSections

				240B(d) and 241(a)(5) shall not apply to an alien who initially seeks admission

				as a nonimmigrant under section 101(a)(15)(H)(v)(a).

								(4)Renewal of

				authorized admission and subsequent admissionsAn alien seeking renewal of authorized

				admission or subsequent admission as a nonimmigrant under section

				101(a)(15)(H)(v)(a) shall establish that the alien is not inadmissible under

				section 212(a).

								(d)Period of

				authorized admission

								(1)Initial

				periodThe initial period of

				authorized admission as a nonimmigrant described in section 101(a)(15)(H)(v)(a)

				shall be 3 years.

								(2)RenewalsThe alien may seek an extension of the

				period described in paragraph (1) for 1 additional 3-year period.

								(3)Loss of

				employment

									(A)In

				generalSubject to subsection

				(c), the period of authorized admission of a nonimmigrant alien under section

				101(a)(15)(H)(v)(a) shall terminate if the nonimmigrant is unemployed for 45 or

				more consecutive days.

									(B)Return to

				foreign residenceAny alien

				whose period of authorized admission terminates under subparagraph (A) shall be

				required to return to the country of the alien’s nationality or last

				residence.

									(C)Period of visa

				validityAny alien, whose

				period of authorized admission terminates under subparagraph (A), who returns

				to the country of the alien’s nationality or last residence under subparagraph

				(B), may reenter the United States on the basis of the same visa to work for an

				employer, if the alien has complied with the requirements of subsection

				(b)(1).

									(4)Visits outside

				United States

									(A)In

				generalUnder regulations

				established by the Secretary of Homeland Security, a nonimmigrant alien under

				section 101(a)(15)(H)(v)(a)—

										(i)may travel outside of the United States;

				and

										(ii)may be readmitted without having to obtain

				a new visa if the period of authorized admission has not expired.

										(B)Effect on

				period of authorized admissionTime spent outside the United States under

				subparagraph (A) shall not extend the period of authorized admission in the

				United States.

									(e)PortabilityA nonimmigrant alien described in this

				section, who was previously issued a visa or otherwise provided nonimmigrant

				status under section 101(a)(15)(H)(v)(a), may accept new employment with a

				subsequent employer.

							(f)Waiver of

				rights prohibitedA

				nonimmigrant alien described in section 101(a)(15)(H)(v)(a) may not be required

				to waive any rights or protections under the Secure America and Orderly Immigration

				Act.

							(g)Change of

				addressAn alien having

				nonimmigrant status described in section 101(a)(15)(H)(v)(a) shall comply by

				either electronic or paper notification with the change of address reporting

				requirements under section 265.

							(h)Bar to future

				visas for violations

								(1)In

				generalAny alien having the

				nonimmigrant status described in section 101(a)(15)(H)(v)(a) shall not be

				eligible to renew such nonimmigrant status if the alien willfully violates any

				material term or condition of such status.

								(2)WaiverThe alien may apply for a waiver of the

				application of subparagraph (A) for technical violations, inadvertent errors,

				or violations for which the alien was not at fault.

								(i)Collection of

				feesAll fees collected under

				this section shall be deposited in the Treasury in accordance with section

				286(w).

							.

				(b)Conforming

			 amendment regarding presumption of nonimmigrant statusSection 214(b) of the Immigration and

			 Nationality Act (8 U.S.C. 1184(b)) is amended by inserting

			 (H)(v)(a), after (H)(i),.

				(c)Clerical

			 amendmentThe table of

			 contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is

			 amended by inserting after the item relating to section 218 the

			 following:

					

						

							Sec. 218A. Admission of

				temporary H–5A

				workers.

						

						.

				303.Employer

			 obligationsEmployers

			 employing a nonimmigrant described in section 101(a)(15)(H)(v)(a) of the

			 Immigration and Nationality Act, as added by section 301, shall comply with all

			 applicable Federal, State, and local laws, including—

				(1)laws affecting migrant and seasonal

			 agricultural workers; and

				(2)the requirements under section 274E of such

			 Act, as added by section 402.

				304.Protection for

			 workersSection 218A of the

			 Immigration and Nationality Act, as added by section 302, is amended by adding

			 at the end the following:

				

					(h)Application of

				labor and other laws

						(1)DefinitionsAs used in this subsection and in

				subsections (i) through (k):

							(A)Employ;

				employee; employerThe terms

				employ, employee, and employer have the

				meanings given such terms in section 3 of the Fair Labor Standards Act of 1938

				(29 U.S.C. 203).

							(B)Foreign labor

				contractorThe term

				foreign labor contractor means any person who for any compensation

				or other valuable consideration paid or promised to be paid, performs any

				foreign labor contracting activity.

							(C)Foreign labor

				contracting activityThe term

				foreign labor contracting activity means recruiting, soliciting,

				hiring, employing, or furnishing, an individual who resides outside of the

				United States for employment in the United States as a nonimmigrant alien

				described in section 101(a)(15)(H)(v)(a).

							(2)CoverageNotwithstanding any other provision of

				law—

							(A)a nonimmigrant alien described in section

				101(a)(15)(H)(v)(a) is prohibited from being treated as an independent

				contractor; and

							(B)no person may treat a nonimmigrant alien

				described in section 101(a)(15)(H)(v)(a) as an independent contractor.

							(3)Applicability

				of lawsA nonimmigrant alien

				described in section 101(a)(15)(H)(v)(a) shall not be denied any right or any

				remedy under Federal, State, or local labor or employment law that would be

				applicable to a United States worker employed in a similar position with the

				employer because of the alien’s status as a nonimmigrant worker.

						(4)Tax

				responsibilitiesWith respect

				to each employed nonimmigrant alien described in section 101(a)(15)(H)(v)(a),

				an employer shall comply with all applicable Federal, State, and local tax and

				revenue laws.

						(5)Nondiscrimination

				in employmentAn employer

				shall provide nonimmigrants issued a visa under this section with the same

				wages, benefits, and working conditions that are provided by the employer to

				United States workers similarly employed in the same occupation and the same

				place of employment.

						(6)No replacement

				of striking employeesAn

				employer may not hire a nonimmigrant alien described in section

				101(a)(15)(H)(v)(a) as a replacement worker if there is a strike or lockout in

				the course of a labor dispute in the occupational classification at the place

				of employment.

						(7)Waiver of

				rights prohibitedA

				nonimmigrant alien described in section 101(a)(15)(H)(v)(a) may not be required

				to waive any rights or protections under the Secure America and Orderly

				Immigration Act. Nothing under this provision shall be construed to affect the

				interpretation of other laws.

						(8)No threatening

				of employeesIt shall be a

				violation of this section for an employer who has filed a petition under

				section 203(b) to threaten the alien beneficiary of such a petition with

				withdrawal of the application, or to withdraw such a petition in retaliation

				for the beneficiary’s exercise of a right protected by the Secure America and

				Orderly Immigration Act.

						(9)Whistleblower

				protectionIt shall be

				unlawful for an employer or a labor contractor of a nonimmigrant alien

				described in section 101(a)(15)(H)(v)(a) to intimidate, threaten, restrain,

				coerce, retaliate, discharge, or in any other manner, discriminate against an

				employee or former employee because the employee or former employee—

							(A)discloses information to the employer or

				any other person that the employee or former employee reasonably believes

				demonstrates a violation of Secure America and Orderly Immigration Act.

							(B)cooperates or seeks to cooperate in an

				investigation or other proceeding concerning compliance with the requirements

				of the Secure America and Orderly Immigration Act.

							(i)Labor

				recruiters

						(1)In

				generalEach employer that

				engages in foreign labor contracting activity and each foreign labor contractor

				shall ascertain and disclose to each such worker who is recruited for

				employment the following information at the time of the worker’s

				recruitment:

							(A)The place of employment.

							(B)The compensation for the employment.

							(C)A description of employment

				activities.

							(D)The period of employment.

							(E)Any other employee benefit to be provided

				and any costs to be charged for each benefit.

							(F)Any travel or transportation expenses to be

				assessed.

							(G)The existence of any labor organizing

				effort, strike, lockout, or other labor dispute at the place of

				employment.

							(H)The existence of any arrangement with any

				owner, employer, foreign contractor, or its agent where such person receives a

				commission from the provision of items or services to workers.

							(I)The extent to which workers will be

				compensated through workers’ compensation, private insurance, or otherwise for

				injuries or death, including work related injuries and death, during the period

				of employment and, if so, the name of the State workers’ compensation insurance

				carrier or the name of the policyholder of the private insurance, the name and

				the telephone number of each person who must be notified of an injury or death,

				and the time period within which such notice must be given.

							(J)Any education or training to be provided or

				required, including the nature and cost of such training, who will pay such

				costs, and whether the training is a condition of employment, continued

				employment, or future employment.

							(K)A statement, in a form specified by the

				Secretary of Labor, describing the protections of this Act for workers

				recruited abroad.

							(2)False or

				misleading informationNo

				foreign labor contractor or employer who engages in foreign labor contracting

				activity shall knowingly provide material false or misleading information to

				any worker concerning any matter required to be disclosed in paragraph

				(1).

						(3)LanguagesThe information required to be disclosed

				under paragraph (1) shall be provided in writing in English or, as necessary

				and reasonable, in the language of the worker being recruited. The Department

				of Labor shall make forms available in English, Spanish, and other languages,

				as necessary, which may be used in providing workers with information required

				under this section.

						(4)FeesA person conducting a foreign labor

				contracting activity shall not assess any fee to a worker for such foreign

				labor contracting activity.

						(5)TermsNo employer or foreign labor contractor

				shall, without justification, violate the terms of any agreement made by that

				contractor or employer regarding employment under this program.

						(6)Travel

				costsIf the foreign labor

				contractor or employer charges the employee for transportation such

				transportation costs shall be reasonable.

						(7)Other worker

				protections

							(A)NotificationEvery 2 years, each employer shall notify

				the Secretary of Labor of the identity of any foreign labor contractor engaged

				by the employer in any foreign labor contractor activity for or on behalf of

				the employer.

							(B)Registration of

				foreign labor contractors

								(i)In

				generalNo person shall

				engage in foreign labor recruiting activity unless such person has a

				certificate of registration from the Secretary of Labor specifying the

				activities that such person is authorized to perform. An employer who retains

				the services of a foreign labor contractor shall only use those foreign labor

				contractors who are registered under this subparagraph.

								(ii)IssuanceThe Secretary shall promulgate regulations

				to establish an efficient electronic process for the investigation and approval

				of an application for a certificate of registration of foreign labor

				contractors not later than 14 days after such application is filed. Such

				process shall include requirements under paragraphs (1), (4), and (5) of

				section 1812 of title 29, United States Code, an expeditious means to update

				registrations and renew certificates and any other requirements the Secretary

				may prescribe.

								(iii)TermUnless suspended or revoked, a certificate

				under this subparagraph shall be valid for 2 years.

								(iv)Refusal to

				issue; revocation; suspensionIn accordance with regulations promulgated

				by the Secretary of Labor, the Secretary may refuse to issue or renew, or may

				suspend or revoke, a certificate of registration under this subparagraph. The

				justification for such refusal, suspension, or revocation may include the

				following:

									(I)The application or holder of the

				certification has knowingly made a material misrepresentation in the

				application for such certificate.

									(II)The applicant for or holder of the

				certification is not the real party in interest in the application or

				certificate of registration and the real party in interest is a person who has

				been refused issuance or renewal of a certificate, has had a certificate

				suspended or revoked, or does not qualify for a certificate under this

				paragraph.

									(III)The applicant for or holder of the

				certification has failed to comply with the Secure America and Orderly

				Immigration Act.

									(C)Remedy for

				violationsAn employer

				engaging in foreign labor contracting activity and a foreign labor contractor

				that violates the provisions of this subsection shall be subject to remedies

				for foreign labor contractor violations under subsections (j) and (k). If a

				foreign labor contractor acting as an agent of an employer violates any

				provision of this subsection, the employer shall also be subject to remedies

				under subsections (j) and (k). An employer that violates a provision of this

				subsection relating to employer obligations shall be subject to remedies under

				this subsections (j) and (k).

							(D)Employer

				notificationAn employer

				shall notify the Secretary of Labor any time the employer becomes aware of a

				violation of this subsection by a foreign labor recruiter.

							(E)Written

				agreementsNo foreign labor

				contractor shall violate the terms of any written agreements made with an

				employer relating to any contracting activity or worker protection under this

				subsection.

							(F)Bonding

				requirementThe Secretary of

				Labor may require a foreign labor contractor under this subsection to post a

				bond in an amount sufficient to ensure the protection of individuals recruited

				by the foreign labor contractor. The Secretary may consider the extent to which

				the foreign labor contractor has sufficient ties to the United States to

				adequately enforce this subsection.

							(j)Enforcement

						(1)In

				generalThe Secretary of

				Labor shall prescribe regulations for the receipt, investigation, and

				disposition of complaints by an aggrieved person respecting a violation of this

				section.

						(2)DefinitionAs used in this subsection, an

				aggrieved person is a person adversely affected by the alleged

				violation, including—

							(A)a worker whose job, wages, or working

				conditions are adversely affected by the violation; and

							(B)a representative for workers whose jobs,

				wages, or working conditions are adversely affected by the violation who brings

				a complaint on behalf of such worker.

							(3)Filing

				deadlineNo investigation or

				hearing shall be conducted on a complaint concerning a violation under this

				section unless the complaint was filed not later than 12 months after the date

				of such violation.

						(4)Reasonable

				causeThe Secretary of Labor

				shall conduct an investigation under this subsection if there is reasonable

				cause to believe that a violation of this section has occurred. The process

				established under this subsection shall provide that, not later than 30 days

				after a complaint is filed, the Secretary shall determine if there is

				reasonable cause to find such a violation.

						(5)Notice and

				hearing

							(A)In

				generalNot later than 60

				days after the Secretary of Labor makes a determination of reasonable cause

				under paragraph (4), the Secretary shall issue a notice to the interested

				parties and offer an opportunity for a hearing on the complaint, in accordance

				with section 556 of title 5, United States Code.

							(B)ComplaintIf the Secretary of Labor, after receiving

				a complaint under this subsection, does not offer the aggrieved party or

				organization an opportunity for a hearing under subparagraph (A), the Secretary

				shall notify the aggrieved party or organization of such determination and the

				aggrieved party or organization may seek a hearing on the complaint in

				accordance with such section 556.

							(C)Hearing

				deadlineNot later than 60

				days after the date of a hearing under this paragraph, the Secretary of Labor

				shall make a finding on the matter in accordance with paragraph (6).

							(6)Attorneys'

				feesA complainant who

				prevails with respect to a claim under this subsection shall be entitled to an

				award of reasonable attorneys’ fees and costs.

						(7)Power of the

				SecretaryThe Secretary may

				bring an action in any court of competent jurisdiction—

							(A)to seek remedial action, including

				injunctive relief;

							(B)to recover the damages described in

				subsection (k); or

							(C)to ensure compliance with terms and

				conditions described in subsection (i).

							(8)Solicitor of

				LaborExcept as provided in

				section 518(a) of title 28, United States Code, the Solicitor of Labor may

				appear for and represent the Secretary of Labor in any civil litigation brought

				under this subsection. All such litigation shall be subject to the direction

				and control of the Attorney General.

						(9)Procedures in

				addition to other rights of employeesThe rights and remedies provided to workers

				under this section are in addition to, and not in lieu of, any other

				contractual or statutory rights and remedies of the workers, and are not

				intended to alter or affect such rights and remedies.

						(k)Penalties

						(1)In

				generalIf, after notice and

				an opportunity for a hearing, the Secretary of Labor finds a violation of

				subsection (h) or (i), the Secretary may impose administrative remedies and

				penalties, including—

							(A)back wages;

							(B)fringe benefits; and

							(C)civil monetary penalties.

							(2)Civil

				penaltiesThe Secretary of

				Labor may impose, as a civil penalty—

							(A)for a violation of subsection (h)—

								(i)a fine in an amount not to exceed $2,000

				per violation per affected worker;

								(ii)if the violation was willful violation, a

				fine in an amount not to exceed $5,000 per violation per affected

				worker;

								(iii)if the violation was willful and if in the

				course of such violation a United States worker was harmed, a fine in an amount

				not to exceed $25,000 per violation per affected worker; and

								(B)for a violation of subsection (i)—

								(i)a fine in an amount not less than $500 and

				not more than $4,000 per violation per affected worker;

								(ii)if the violation was willful, a fine in an

				amount not less than $2,000 and not more than $5,000 per violation per affected

				worker; and

								(iii)if the violation was willful and if in the

				course of such violation a United States worker was harmed, a fine in an amount

				not less than $6,000 and not more than $35,000 per violation per affected

				worker.

								(3)Use of civil

				penaltiesAll penalties

				collected under this subsection shall be deposited in the Treasury in

				accordance with section 286(w).

						(4)Criminal

				penaltiesIf a willful and

				knowing violation of subsection (i) causes extreme physical or financial harm

				to an individual, the person in violation of such subsection may be imprisoned

				for not more than 6 months, fined not more than $35,000 fine, or

				both.

						.

			305.Market-based

			 numerical limitationsSection

			 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is

			 amended—

				(1)in paragraph (1)—

					(A)by striking (beginning with fiscal

			 year 1992);

					(B)in subparagraph (B), by striking the period

			 at the end and inserting “; and”; and

					(C)by adding at the end the following:

						

							(C)under section 101(a)(15)(H)(v)(a), may not

				exceed—

								(i)400,000 for the first fiscal year in which

				the program is implemented;

								(ii)in any subsequent fiscal year—

									(I)if the total number of visas allocated for

				that fiscal year are allotted within the first quarter of that fiscal year,

				then an additional 20 percent of the allocated number shall be made available

				immediately and the allocated amount for the following fiscal year shall

				increase by 20 percent of the original allocated amount in the prior fiscal

				year;

									(II)if the total number of visas allocated for

				that fiscal year are allotted within the second quarter of that fiscal year,

				then an additional 15 percent of the allocated number shall be made available

				immediately and the allocated amount for the following fiscal year shall

				increase by 15 percent of the original allocated amount in the prior fiscal

				year;

									(III)if the total number of visas allocated for

				that fiscal year are allotted within the third quarter of that fiscal year,

				then an additional 10 percent of the allocated number shall be made available

				immediately and the allocated amount for the following fiscal year shall

				increase by 10 percent of the original allocated amount in the prior fiscal

				year;

									(IV)if the total number of visas allocated for

				that fiscal year are allotted within the last quarter of that fiscal year, then

				the allocated amount for the following fiscal year shall increase by 10 percent

				of the original allocated amount in the prior fiscal year; and

									(V)with the exception of the first subsequent

				fiscal year to the fiscal year in which the program is implemented, if fewer

				visas were allotted the previous fiscal year than the number of visas allocated

				for that year and the reason was not due to processing delays or delays in

				promulgating regulations, then the allocated amount for the following fiscal

				year shall decrease by 10 percent of the allocated amount in the prior fiscal

				year.

									;

				and

					(2)by adding at the end the following:

					

						(9)(A)Of the total number of visas allocated for

				each fiscal year under paragraph (1)(C)—

								(i)50,000 visas shall be allocated to

				qualifying counties; and

								(ii)any of the visas allocated under clause (i)

				that are not issued by June 30 of such fiscal year, may be made available to

				any qualified applicant.

								(B)In

				this paragraph, the term qualifying county means any county

				that—

								(i)that is outside a metropolitan statistical

				area; and

								(ii)during the 20-year-period ending on the

				last day of the calendar year preceding the date of enactment of the

				Secure America and Orderly Immigration

				Act, experienced a net out-migration of inhabitants from the

				county of at least 10 percent of the population of the county at the beginning

				of such period.

								(10)In allocating visas under this subsection,

				the Secretary of State may take any additional measures necessary to deter

				illegal

				immigration.

						.

				306.Adjustment to lawful

			 permanent resident statusSection 245 of the Immigration and

			 Nationality Act (8 U.S.C. 1255) is amended by adding at the end the

			 following:

				

					(n)(1)For purposes of adjustment of status under

				subsection (a), employment-based immigrant visas shall be made available to an

				alien having nonimmigrant status described in section 101(a)(15)(H)(v)(a) upon

				the filing of a petition for such a visa—

							(A)by

				the alien’s employer; or

							(B)by

				the alien, if the alien has maintained such nonimmigrant status in the United

				States for a cumulative total of 4 years.

							(2)An alien having nonimmigrant status

				described in section 101(a)(15)(H)(v)(a) may not apply for adjustment of status

				under this section unless the alien—

							(A)is

				physically present in the United States; and

							(B)the alien establishes that the

				alien—

								(i)meets the requirements of section 312;

				or

								(ii)is satisfactorily pursuing a course of

				study to achieve such an understanding of English and knowledge and

				understanding of the history and government of the United States.

								(3)An alien who demonstrates that the alien

				meets the requirements of section 312 may be considered to have satisfied the

				requirements of that section for purposes of becoming naturalized as a citizen

				of the United States under title III.

						(4)Filing a petition under paragraph (1) on

				behalf of an alien or otherwise seeking permanent residence in the United

				States for such alien shall not constitute evidence of the alien's

				ineligibility for nonimmigrant status under section 101(a)(15)(H)(v)(a).

						(5)The limitation under section 302(d)

				regarding the period of authorized stay shall not apply to any alien having

				nonimmigrant status under section 101(a)(15)(H)(v)(a) if—

							(A)a

				labor certification petition filed under section 203(b) on behalf of such alien

				is pending; or

							(B)an

				immigrant visa petition filed under section 204(b) on behalf of such alien is

				pending.

							(6)The Secretary of Homeland Security shall

				extend the stay of an alien who qualifies for an exemption under paragraph (5)

				in 1-year increments until a final decision is made on the alien's lawful

				permanent residence.

						(7)Nothing in this subsection shall be

				construed to prevent an alien having nonimmigrant status described in section

				101(a)(15)(H)(v)(a) from filing an application for adjustment of status under

				this section in accordance with any other provision of

				law.

						.

			307.Essential Worker

			 Visa Program Task Force

				(a)Establishment

			 of task force

					(1)In

			 generalThere is established

			 a task force to be known as the Essential Worker Visa Program Task Force

			 (referred to in this section as the Task Force).

					(2)PurposesThe purposes of the Task Force are—

						(A)to study the Essential Worker Visa Program

			 (referred to in this section as the Program) established under

			 this title; and

						(B)to make recommendations to Congress with

			 respect to such program.

						(3)MembershipThe Task Force shall be composed of 10

			 members, of whom—

						(A)1 shall be appointed by the President and

			 shall serve as chairman of the Task Force;

						(B)1 shall be appointed by the leader of the

			 Democratic Party in the Senate, in consultation with the leader of the

			 Democratic Party in the House of Representatives, and shall serve as vice

			 chairman of the Task Force;

						(C)2 shall be appointed by the majority leader

			 of the Senate;

						(D)2 shall be appointed by the minority leader

			 of the Senate;

						(E)2 shall be appointed by the Speaker of the

			 House of Representatives; and

						(F)2 shall be appointed by the minority leader

			 of the House of Representatives.

						(4)Qualifications

						(A)In

			 generalMembers of the Task

			 Force shall be—

							(i)individuals with expertise in economics,

			 demography, labor, business, or immigration or other pertinent qualifications

			 or experience; and

							(ii)representative of a broad cross-section of

			 perspectives within the United States, including the public and private sectors

			 and academia;

							(B)Political

			 affiliationNot more than 5

			 members of the Task Force may be members of the same political party.

						(C)Nongovernmental

			 appointeesAn individual

			 appointed to the Task Force may not be an officer or employee of the Federal

			 Government or of any State or local government.

						(5)Deadline for

			 appointmentAll members of

			 the Task Force shall be appointed not later than 6 months after the Program has

			 been implemented.

					(6)VacanciesAny vacancy in the Task Force shall not

			 affect its powers, but shall be filled in the same manner in which the original

			 appointment was made.

					(7)Meetings

						(A)Initial

			 meetingThe Task Force shall

			 meet and begin the operations of the Task Force as soon as practicable.

						(B)Subsequent

			 meetingsAfter its initial

			 meeting, the Task Force shall meet upon the call of the chairman or a majority

			 of its members.

						(8)QuorumSix members of the Task Force shall

			 constitute a quorum.

					(b)DutiesThe Task Force shall examine and make

			 recommendations regarding the Program, including recommendations

			 regarding—

					(1)the development and implementation of the

			 Program;

					(2)the criteria for the admission of temporary

			 workers under the Program;

					(3)the formula for determining the yearly

			 numerical limitations of the Program;

					(4)the impact of the Program on

			 immigration;

					(5)the impact of the Program on the United

			 States workforce and United States businesses; and

					(6)any other matters regarding the Program

			 that the Task Force considers appropriate.

					(c)Information and

			 assistance from Federal agencies

					(1)Information

			 from federal agenciesThe

			 Task Force may seek directly from any Federal department or agency such

			 information, including suggestions, estimates, and statistics, as the Task

			 Force considers necessary to carry out the provisions of this section. Upon

			 request of the Task Force, the head of such department or agency shall furnish

			 such information to the Task Force.

					(2)Assistance from

			 federal agenciesThe

			 Administrator of General Services shall, on a reimbursable base, provide the

			 Task Force with administrative support and other services for the performance

			 of the Task Force's functions. The departments and agencies of the United

			 States may provide the Task Force with such services, funds, facilities, staff,

			 and other support services as they determine advisable and as authorized by

			 law.

					(d)Reports

					(1)Initial

			 reportNot later than 2 years

			 after the Program has been implemented, the Task Force shall submit a report to

			 Congress, the Secretary of State, the Secretary of Labor, and the Secretary of

			 Homeland Security that contains—

						(A)findings with respect to the duties of the

			 Task Force;

						(B)recommendations for improving the Program;

			 and

						(C)suggestions for legislative or

			 administrative action to implement the Task Force recommendations.

						(2)Final

			 reportNot later than 4 years

			 after the submission of the initial report under paragraph (1), the Task Force

			 shall submit a final report to Congress, the Secretary of State, the Secretary

			 of Labor, and the Secretary of Homeland Security that contains additional

			 findings, recommendations, and suggestions, as described in paragraph

			 (1).

					308. Willing

			 worker-willing employer electronic job registry

				(a)EstablishmentThe Secretary of Labor shall direct the

			 coordination and modification of the national system of public labor exchange

			 services (commonly known as America's Job Bank) in existence on

			 the date of enactment of this Act to provide information on essential worker

			 employment opportunities available to United States workers and nonimmigrant

			 workers under section 101(a)(15)(H)(v)(a) of the Immigration and Nationality

			 Act, as added by this Act.

				(b)Recruitment of

			 United States workersBefore

			 the completion of evidence of employment for a potential nonimmigrant worker

			 under section 101(a)(15)(H)(v)(a) of the Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15)(H)(v)(a), an employer shall attest that the employer has

			 posted in the Job Registry for not less than 30 days in order to recruit United

			 States workers. An employer shall maintain records for not less than 1 year

			 demonstrating why United States workers who applied were not hired.

				(c)Oversight and

			 maintenance of recordsThe

			 Secretary of Labor shall maintain electronic job registry records, as

			 established by regulation, for the purpose of audit or investigation.

				(d)Access to job

			 registry

					(1)Circulation in

			 interstate employment service systemThe Secretary of Labor shall ensure that

			 job opportunities advertised on the electronic job registry established under

			 this section are accessible by the State workforce agencies, which may further

			 disseminate job opportunity information to other interested parties.

					(2)InternetThe Secretary of Labor shall ensure that

			 the Internet-based electronic job registry established or approved under this

			 section may be accessed by workers, employers, labor organizations, and other

			 interested parties.

					309.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Secretary of State such sums as may be

			 necessary to carry out this title and the amendments made by this title for the

			 period beginning on the date of enactment of this Act and ending on the last

			 day of the sixth fiscal year beginning after the effective date of the

			 regulations promulgated by the Secretary to implement this title.

			IVEnforcement

			401.Document and visa

			 requirements

				(a)In

			 generalSection 221(a) of the

			 Immigration and Nationality Act (8 U.S.C. 1201(a)) is amended by adding at the

			 end the following:

					

						(3)Visas and immigration related

				document requirements

							(A)Visas issued by the Secretary of State and

				immigration related documents issued by the Secretary of State or the Secretary

				of Homeland Security shall comply with authentication and biometric standards

				recognized by domestic and international standards organizations.

							(B)Such visas and documents shall—

								(i)be machine-readable and

				tamper-resistant;

								(ii)use biometric identifiers that are

				consistent with the requirements of section 303 of the Enhanced Border Security

				and Visa Entry Reform Act of 2002 (8 U.S.C. 1732), and represent the benefits

				and status set forth in such section;

								(iii)comply with the biometric and document

				identifying standards established by the International Civil Aviation

				Organization; and

								(iv)be compatible with the United States

				Visitor and Immigrant Status Indicator Technology and the employment

				verification system established under section 274E.

								(C)The information contained on the visas or

				immigration related documents described in subparagraph (B) shall

				include—

								(i)the alien’s name, date and place of birth,

				alien registration or visa number, and, if applicable, social security

				number;

								(ii)the alien’s citizenship and immigration

				status in the United States; and

								(iii)the date that such alien’s authorization to

				work in the United States expires, if

				appropriate.

								.

				(b)Effective

			 DateThe amendment made by

			 subsection (a) shall take effect on the date that is 6 months after the date of

			 enactment of this Act.

				402.Employment

			 Eligibility Confirmation System

				(a)In

			 generalChapter 8 of title II

			 of the Immigration and Nationality Act

			 (8 U.S.C. 1321 et seq.) is amended by inserting after section 274D the

			 following:

					274E.Employment

		  eligibility(a)Employment

				Eligibility Confirmation System

								(1)In

				generalThe Commissioner of

				Social Security, in consultation and coordination with the Secretary of

				Homeland Security, shall establish an Employment Eligibility Confirmation

				System (referred to in this section as the System) through which

				the Commissioner responds to inquiries made by employers who have hired

				individuals concerning each individual's identity and employment

				authorization.

								(2)Maintenance of

				recordsThe Commissioner

				shall electronically maintain records by which compliance under the System may

				be verified.

								(3)Objectives of

				the systemThe System

				shall—

									(A)facilitate the eventual transition for all

				businesses from the employer verification system established in section 274A

				with the System;

									(B)utilize, as a central feature of the

				System, machine-readable documents that contain encrypted electronic

				information to verify employment eligibility; and

									(C)provide for the evidence of employment

				required under section 218A.

									(4)Initial

				responseThe System shall

				provide—

									(A)confirmation or a tentative nonconfirmation

				of an individual’s identity and employment eligibility not later than 1 working

				day after the initial inquiry; and

									(B)an appropriate code indicating such

				confirmation or tentative nonconfirmation.

									(5)Secondary

				verification process in case of tentative nonconfirmation

									(A)EstablishmentFor cases of tentative nonconfirmation, the

				Commissioner of Social Security, in consultation and coordination with the

				Secretary of Homeland Security, shall establish a secondary verification

				process. The employer shall make the secondary verification inquiry not later

				than 10 days after receiving a tentative nonconfirmation.

									(B)DiscrepanciesIf an employee chooses to contest a

				secondary nonconfirmation, the employer shall provide the employee with a

				referral letter and instruct the employee to visit an office of the Department

				of Homeland Security or the Social Security Administration to resolve the

				discrepancy not later than 10 working days after the receipt of such referral

				letter in order to obtain confirmation.

									(C)Failure to

				contestAn individual’s

				failure to contest a confirmation shall not constitute knowledge (as defined in

				section 274a.1(l) of title 8, Code of Federal Regulations.

									(6)Design and

				operation of systemThe

				System shall be designed, implemented, and operated—

									(A)to maximize its reliability and ease of use

				consistent with protecting the privacy and security of the underlying

				information through technical and physical safeguards;

									(B)to allow employers to verify that a newly

				hired individual is authorized to be employed;

									(C)to permit individuals to—

										(i)view their own records in order to ensure

				the accuracy of such records; and

										(ii)contact the appropriate agency to correct

				any errors through an expedited process established by the Commissioner of

				Social Security, in consultation and coordination with the Secretary of

				Homeland Security; and

										(D)to prevent discrimination based on national

				origin or citizenship status under section 274B.

									(7)Unlawful uses

				of systemIt shall be an

				unlawful immigration-related employment practice—

									(A)for employers or other third parties to use

				the System selectively or without authorization;

									(B)to use the System prior to an offer of

				employment;

									(C)to use the System to exclude certain

				individuals from consideration for employment as a result of a perceived

				likelihood that additional verification will be required, beyond what is

				required for most job applicants;

									(D)to use the System to deny certain

				employment benefits, otherwise interfere with the labor rights of employees, or

				any other unlawful employment practice; or

									(E)to take adverse action against any person,

				including terminating or suspending an employee who has received a tentative

				nonconfirmation.

									(b)Employment

				Eligibility Database

								(1)RequirementThe Commissioner of Social Security, in

				consultation and coordination with the Secretary of Homeland Security and other

				appropriate agencies, shall design, implement, and maintain an Employment

				Eligibility Database (referred to in this section as the

				Database) as described in this subsection.

								(2)DataThe Database shall include, for each

				individual who is not a citizen or national of the United States, but is

				authorized or seeking authorization to be employed in the United States, the

				individual’s—

									(A)country of origin;

									(B)immigration status;

									(C)employment eligibility;

									(D)occupation;

									(E)metropolitan statistical area of

				employment;

									(F)annual compensation paid;

									(G)period of employment eligibility;

									(H)employment commencement date; and

									(I)employment termination date.

									(3)Reverification

				of employment eligibilityThe

				Commissioner of Social Security shall prescribe, by regulation, a system to

				annually reverify the employment eligibility of each individual described in

				this section—

									(A)by utilizing the machine-readable documents

				described in section 221(a)(3); or

									(B)if machine-readable documents are not

				available, by telephonic or electronic communication.

									(4)Confidentiality

									(A)Access to

				databaseNo officer or

				employee of any agency or department of the United States, other than

				individuals responsible for the verification of employment eligibility or for

				the evaluation of the employment verification program at the Social Security

				Administration, the Department of Homeland Security, and the Department of

				Labor, may have access to any information contained in the Database.

									(B)Protection from

				unauthorized disclosureInformation in the Database shall be

				adequately protected against unauthorized disclosure for other purposes, as

				provided in regulations established by the Commissioner of Social Security, in

				consultation with the Secretary of Homeland Security and the Secretary of

				Labor.

									(5)Authorization

				of appropriationsThere are

				authorized to be appropriated such sums as may be necessary to design,

				implement, and maintain the Database.

								(c)Gradual

				implementationThe

				Commissioner of Social Security, in coordination with the Secretary of Homeland

				Security and the Secretary of Labor shall develop a plan to phase all workers

				into the Database and phase out the employer verification system established in

				section 274A over a period of time that the Commissioner determines to be

				appropriate.

							(d)Employer

				responsibilitiesEach

				employer shall—

								(1)notify employees and prospective employees

				of the use of the System and that the System may be used for immigration

				enforcement purposes;

								(2)verify the identification and employment

				authorization status for newly hired individuals described in section

				101(a)(15)(H)(v)(a) not later than 3 days after the date of hire;

								(3)use—

									(A)a machine-readable document described in

				subsection (a)(3)(B); or

									(B)the telephonic or electronic system to

				access the Database;

									(4)provide, for each employer hired, the

				occupation, metropolitan statistical area of employment, and annual

				compensation paid;

								(5)retain the code received indicating

				confirmation or nonconfirmation, for use in investigations described in section

				212(n)(2); and

								(6)provide a copy of the employment

				verification receipt to such employees.

								(e)Good-Faith

				compliance

								(1)Affirmative

				defenseA person or entity

				that establishes good faith compliance with the requirements of this section

				with respect to the employment of an individual in the United States has

				established an affirmative defense that the person or entity has not violated

				this section.

								(2)LimitationParagraph (1) shall not apply if a person

				or entity engages in an unlawful immigration-related employment practice

				described in subsection

				(a)(7).

								.

				(b)Interim

			 directiveBefore the

			 implementation of the Employment Eligibility Confirmation System (referred to

			 in this section as the System) established under section 274E of

			 the Immigration and Nationality Act, as added by subsection (a), the

			 Commissioner of Social Security, in coordination with the Secretary of Homeland

			 Security, shall, to the maximum extent practicable, implement an interim system

			 to confirm employment eligibility that is consistent with the provisions of

			 such section.

				(c)Reports

					(1)In

			 generalNot later than 3

			 months after the last day of the second year and of the third year that the

			 System is in effect, the Comptroller General of the United States shall submit

			 to the Committee on the Judiciary of the Senate and the Committee on the

			 Judiciary of the House of Representatives a report on the System.

					(2)ContentsEach report submitted under paragraph (1)

			 shall include—

						(A)an assessment of the impact of the System

			 on the employment of unauthorized workers;

						(B)an assessment of the accuracy of the

			 Employment Eligibility Database maintained by the Department of Homeland

			 Security and Social Security Administration databases, and timeliness and

			 accuracy of responses from the Department of Homeland Security and the Social

			 Security Administration to employers;

						(C)an assessment of the privacy,

			 confidentiality, and system security of the System;

						(D)assess whether the System is being

			 implemented in a nondiscriminatory manner; and

						(E)include recommendations on whether or not

			 the System should be modified.

						403.Improved entry and

			 exit data systemSection 110

			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8

			 U.S.C. 1365a) is amended—

				(1)by striking Attorney General

			 each place it appears and inserting Secretary of Homeland

			 Security;

				(2)in subsection (b)—

					(A)in paragraph (1)(C), by striking

			 Justice and inserting Homeland Security;

					(B)in paragraph (4), by striking

			 and at the end;

					(C)in paragraph (5), by striking the period at

			 the end and inserting ; and; and

					(D)by adding at the end the following:

						

							(6)collects the biometric machine-readable

				information from an alien’s visa or immigration-related document described in

				section 221(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1201(a)(3)

				at the time an alien arrives in the United States and at the time an alien

				departs from the United States to determine if such alien is entering, or is

				present in, the United States

				unlawfully.

							;

				and

					(3)in subsection (f)(1), by striking

			 Departments of Justice and State and inserting Department

			 of Homeland Security and the Department of State.

				404.Department of labor

			 investigative authoritiesSection 212(n)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(n)(2)) is amended—

				(1)by redesignating subparagraph (H) as

			 subparagraph (J); and

				(2)by inserting after subparagraph (G) the

			 following:

					

						(H)(i)The Secretary of Labor may initiate an

				investigation of any employer that employs nonimmigrants described in section

				101(a)(15)(H)(v)(a) if the Secretary, or the Secretary’s designee—

								(I)certifies that reasonable cause exists to

				believe that the employer is out of compliance with the

				Secure America and Orderly Immigration

				Act or section 274E; and

								(II)approves the commencement of the

				investigation.

								(ii)In determining whether reasonable cause

				exists to initiate an investigation under this section, the Secretary

				shall—

								(I)monitor the Willing Worker-Willing Employer

				Electronic Job Registry;

								(II)monitor the Employment Eligibility

				Confirmation System, taking into consideration whether—

									(aa)an employer's submissions to the System

				generate a high volume of tentative nonconfirmation responses relative to other

				comparable employers;

									(bb)an employer rarely or never screens hired

				individuals;

									(cc)individuals employed by an employer rarely

				or never pursue a secondary verification process as established in section

				274E; or

									(dd)any other indicators of illicit,

				inappropriate or discriminatory use of the System, especially those described

				in section 274E(a)(6)(D), exist; and

									(III)consider any additional evidence that the

				Secretary determines appropriate.

								(iii)Absent other evidence of noncompliance, an

				investigation under this subparagraph should not be initiated for lack of

				completeness or obvious inaccuracies by the employer in complying with section

				101(a)(15)(H)(v)(a).

							.

				405.Protection of

			 employment rightsThe

			 Secretary and the Secretary of Homeland Security shall establish a process

			 under which a nonimmigrant worker described in clause (ii)(b) or (v)(a) of

			 section 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C.

			 1101(a)(15)(H)) who files a nonfrivolous complaint regarding a violation of

			 this section and is otherwise eligible to remain and work in the United States

			 may be allowed to seek other appropriate employment in the United States with

			 an employer for a period not to exceed the maximum period of stay authorized

			 for that nonimmigrant classification.

			406.Increased fines for

			 prohibited behaviorSection

			 274B(g)(2)(B)(iv) of the Immigration and Nationality Act (8 U.S.C.

			 1324b(g)(2)(B)(iv)) is amended—

				(1)in subclause (I), by striking not

			 less than $250 and not more than $2,000 and inserting not less

			 than $500 and not more than $4,000;

				(2)in subclause (II), by striking not

			 less than $2,000 and not more than $5,000 and inserting not less

			 than $4,000 and not more than $10,000; and

				(3)in subclause (III), by striking not

			 less than $3,000 and not more than $10,000 and inserting not

			 less than $6,000 and not more than $20,000.

				VPromoting circular migration

			 patterns

			501.Labor migration

			 facilitation programs

				(a)Authority for

			 program

					(1)In

			 generalThe Secretary of

			 State is authorized to enter into an agreement to establish and administer a

			 labor migration facilitation program jointly with the appropriate official of a

			 foreign government whose citizens participate in the temporary worker program

			 authorized under section 101(a)(15)(H)(v)(a) of the Immigration and Nationality

			 Act (8 U.S.C. 1101(a)(15)(H)(v)(a)).

					(2)PriorityIn establishing programs under subsection

			 (a), the Secretary of State shall place a priority on establishing such

			 programs with foreign governments that have a large number of nationals working

			 as temporary workers in the United States under such section

			 101(a)(15)(H)(v)(a). The Secretary shall enter into such agreements not later

			 than 3 months after the date of enactment of this Act or as soon thereafter as

			 is practicable.

					(3)Elements of

			 programA program established

			 under paragraph (1) may provide for—

						(A)the Secretary of State, in conjunction with

			 the Secretary of Homeland Security and the Secretary of Labor, to confer with a

			 foreign government—

							(i)to establish and implement a program to

			 assist temporary workers from such a country to obtain nonimmigrant status

			 under such section 101(a)(15)(H)(v)(a);

							(ii)to establish programs to create economic

			 incentives for aliens to return to their home country;

							(B)the foreign government to monitor the

			 participation of its nationals in such a temporary worker program, including

			 departure from and return to a foreign country;

						(C)the foreign government to develop and

			 promote a reintegration program available to such individuals upon their return

			 from the United States;

						(D)the foreign government to promote or

			 facilitate travel of such individuals between the country of origin and the

			 United States; and

						(E)any other matters that the foreign

			 government and United States find appropriate to enable such individuals to

			 maintain strong ties to their country of origin.

						502.Bilateral efforts

			 with Mexico to reduce migration pressures and costs

				(a)FindingsCongress makes the following

			 findings:

					(1)Migration from Mexico to the United States

			 is directly linked to the degree of economic opportunity and the standard of

			 living in Mexico.

					(2)Mexico comprises a prime source of

			 migration to the United States.

					(3)Remittances from Mexican citizens working

			 in the United States reached a record high of nearly $17,000,000,000 in

			 2004.

					(4)Migration patterns may be reduced from

			 Mexico to the United States by addressing the degree of economic opportunity

			 available to Mexican citizens.

					(5)Many Mexican assets are held extra-legally

			 and cannot be readily used as collateral for loans.

					(6)A majority of Mexican businesses are small

			 or medium size with limited access to financial capital.

					(7)These factors constitute a major impediment

			 to broad-based economic growth in Mexico.

					(8)Approximately 20 percent of Mexico’s

			 population works in agriculture, with the majority of this population working

			 on small farms and few on large commercial enterprises.

					(9)The Partnership for Prosperity is a

			 bilateral initiative launched jointly by the President of the United States and

			 the President of Mexico in 2001, which aims to boost the social and economic

			 standards of Mexican citizens, particularly in regions where economic growth

			 has lagged and emigration has increased.

					(10)The Presidents of Mexico and the United

			 States and the Prime Minister of Canada, at their trilateral summit on March

			 23, 2005, agreed to promote economic growth, competitiveness, and quality of

			 life in the agreement on Security and Prosperity Partnership of North

			 America.

					(b)Sense of

			 Congress regarding Partnership for ProsperityIt is the sense of Congress that the United

			 States and Mexico should accelerate the implementation of the Partnership for

			 Prosperity to help generate economic growth and improve the standard of living

			 in Mexico, which will lead to reduced migration, by—

					(1)increasing access for poor and under served

			 populations in Mexico to the financial services sector, including credit

			 unions;

					(2)assisting Mexican efforts to formalize its

			 extra-legal sector, including the issuance of formal land titles, to enable

			 Mexican citizens to use their assets to procure capital;

					(3)facilitating Mexican efforts to establish

			 an effective rural lending system for small- and medium-sized farmers that

			 will—

						(A)provide long term credit to

			 borrowers;

						(B)develop a viable network of regional and

			 local intermediary lending institutions; and

						(C)extend financing for alternative rural

			 economic activities beyond direct agricultural production;

						(4)expanding efforts to reduce the transaction

			 costs of remittance flows in order to increase the pool of savings available to

			 help finance domestic investment in Mexico;

					(5)encouraging Mexican corporations to adopt

			 internationally recognized corporate governance practices, including

			 anti-corruption and transparency principles;

					(6)enhancing Mexican efforts to strengthen

			 governance at all levels, including efforts to improve transparency and

			 accountability, and to eliminate corruption, which is the single biggest

			 obstacle to development;

					(7)assisting the Government of Mexico in

			 implementing all provisions of the Inter-American Convention Against Corruption

			 (ratified by Mexico on May 27, 1997) and urging the Government of Mexico to

			 participate fully in the Convention’s formal implementation monitoring

			 mechanism;

					(8)helping the Government of Mexico to

			 strengthen education and training opportunities throughout the country, with a

			 particular emphasis on improving rural education; and

					(9)encouraging the Government of Mexico to

			 create incentives for persons who have migrated to the United States to return

			 to Mexico.

					(c)Sense of

			 Congress regarding Bilateral Partnership on Health CareIt is the sense of Congress that the

			 Government of the United States and the Government of Mexico should enter into

			 a partnership to examine uncompensated and burdensome health care costs

			 incurred by the United States due to legal and illegal immigration,

			 including—

					(1)increasing health care access for poor and

			 under served populations in Mexico;

					(2)assisting Mexico in increasing its

			 emergency and trauma health care facilities along the border, with emphasis on

			 expanding prenatal care in the United States–Mexico border region;

					(3)facilitating the return of stable,

			 incapacitated workers temporarily employed in the United States to Mexico in

			 order to receive extended, long-term care in their home country; and

					(4)helping the Government of Mexico to

			 establish a program with the private sector to cover the health care needs of

			 Mexican nationals temporarily employed in the United States.

					VIFamily unity and backlog reduction

			601.Elimination of

			 existing backlogs

				(a)Family-Sponsored

			 immigrantsSection 201(c) of

			 the Immigration and Nationality Act (8 U.S.C. 1151(c)) is amended to read as

			 follows:

					

						(c)Worldwide level

				of family-Sponsored immigrantsThe worldwide level of family-sponsored

				immigrants under this subsection for a fiscal year is equal to the sum

				of—

							(1)480,000;

							(2)the difference between the maximum number

				of visas authorized to be issued under this subsection during the previous

				fiscal year and the number of visas issued during the previous fiscal year;

				and

							(3)the difference between—

								(A)the maximum number of visas authorized to

				be issued under this subsection during fiscal years 2001 through 2005 minus the

				number of visas issued under this subsection during those years; and

								(B)the number of visas described in

				subparagraph (A) that were issued after fiscal year

				2005.

								.

				(b)Employment-Based

			 immigrantsSection 201(d) of

			 the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended to read as

			 follows:

					

						(d)Worldwide level

				of employment-Based immigrantsThe worldwide level of employment-based

				immigrants under this subsection for a fiscal year is equal to the sum

				of—

							(1)290,000;

							(2)the difference between the maximum number

				of visas authorized to be issued under this subsection during the previous

				fiscal year and the number of visas issued during the previous fiscal year;

				and

							(3)the difference between—

								(A)the maximum number of visas authorized to

				be issued under this subsection during fiscal years 2001 through 2005 and the

				number of visa numbers issued under this subsection during those years;

				and

								(B)the number of visas described in

				subparagraph (A) that were issued after fiscal year

				2005.

								.

				602.Country

			 limitsSection 202(a) of the

			 Immigration and Nationality Act (8 U.S.C. 1152(a)) is amended—

				(1)in paragraph (2)—

					(A)by striking , (4), and (5)

			 and inserting and (4); and

					(B)by striking 7 percent (in the case

			 of a single foreign state) or 2 percent and inserting 10 percent

			 (in the case of a single foreign state) or 5 percent; and

					(2)by striking paragraph (5).

				603.Allocation of

			 immigrant visas

				(a)Preference

			 allocation for family-Sponsored immigrantsSection 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)) is amended to read as follows:

					

						(a)Preference

				allocations for family-Sponsored immigrantsAliens subject to the worldwide level

				specified in section 201(c) for family-sponsored immigrants shall be allocated

				visas as follows:

							(1)Unmarried sons

				and daughters of citizensQualified immigrants who are the unmarried

				sons or daughters of citizens of the United States shall be allocated visas in

				a quantity not to exceed 10 percent of such worldwide level plus any visas not

				required for the class specified in paragraph (4).

							(2)Spouses and

				unmarried sons and daughters of permanent resident aliensVisas in a quantity not to exceed 50

				percent of such worldwide level plus any visas not required for the class

				specified in paragraph (1) shall be allocated to qualified immigrants—

								(A)who are the spouses or children of an alien

				lawfully admitted for permanent residence, which visas shall constitute not

				less than 77 percent of the visas allocated under this paragraph; or

								(B)who are the unmarried sons or daughters of

				an alien lawfully admitted for permanent residence.

								(3)Married sons

				and daughters of citizensQualified immigrants who are the married

				sons and daughters of citizens of the United States shall be allocated visas in

				a quantity not to exceed 10 percent of such worldwide level plus any visas not

				required for the classes specified in paragraphs (1) and (2).

							(4)Brothers and

				sisters of citizensQualified

				immigrants who are the brothers or sisters of citizens of the United States who

				are at least 21 years of age shall be allocated visas in a quantity not to

				exceed 30 percent of the worldwide level plus any visas not required for the

				classes specified in paragraphs (1) through

				(3).

							.

				(b)Preference

			 allocation for employment-based immigrantsSection 203(b) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(b)) is amended—

					(1)in paragraph (1), by striking 28.6

			 percent and inserting 20 percent;

					(2)in paragraph (2)(A), by striking

			 28.6 percent and inserting 20 percent;

					(3)in paragraph (3)(A)—

						(A)by striking 28.6 percent and

			 inserting 35 percent; and

						(B)by striking clause (iii);

						(4)by striking paragraph (4);

					(5)by redesignating paragraph (5) as paragraph

			 (4);

					(6)in paragraph (4)(A), as redesignated, by

			 striking 7.1 percent and inserting 5

			 percent;

					(7)by inserting after paragraph (4), as

			 redesignated, the following:

						

							(5)Other

				workersVisas shall be made

				available, in a number not to exceed 30 percent of such worldwide level, plus

				any visa numbers not required for the classes specified in paragraphs (1)

				through (4), to qualified immigrants who are capable, at the time of

				petitioning for classification under this paragraph, of performing unskilled

				labor that is not of a temporary or seasonal nature, for which qualified

				workers are determined to be unavailable in the United States, or to

				nonimmigrants under section

				101(a)(15)(H)(v)(a).

							;

				and

					(8)by striking paragraph (6).

					(c)Conforming

			 amendments

					(1)Definition of

			 special immigrantSection

			 101(a)(27)(M) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(M))

			 is amended by striking subject to the numerical limitations of section

			 203(b)(4),.

					(2)Repeal of

			 temporary reduction in workers' visasSection 203(e) of the Nicaraguan Adjustment

			 and Central American Relief Act (8 U.S.C. 1153 note) is repealed.

					604. Relief for children

			 and widows

				(a)In

			 generalSection

			 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C.

			 1151(b)(2)(A)(i)) is amended by striking spouses, and parents of a

			 citizen of the United States and inserting (and their children

			 who are accompanying or following to join them), the spouses (and their

			 children who are accompanying or following to join them), and the parents of a

			 citizen of the United States (and their children who are accompanying or

			 following to join them).

				(b)PetitionSection 204(a)(1)(A)(ii) of the Immigration

			 and Nationality Act (8 U.S.C. 1154 (a)(1)(A)(ii) is amended by inserting

			 or an alien child or alien parent described in the third sentence of

			 section 201(b)(2)(A)(i) after section

			 201(b)(2)(A)(i).

				(c)Adjustment of

			 statusSection 245 of the

			 Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end

			 the following:

					

						(n)Applications

				for adjustment of status by surviving spouses, children, and parents

							(1)In

				generalNotwithstanding

				subsections (a) and (c) (except subsection (c)(6)), any alien described in

				paragraph (2) who applied for adjustment of status prior to the death of the

				qualifying relative, may have such application adjudicated as if such death had

				not occurred.

							(2)Alien

				describedAn alien described

				in this paragraph is an alien who—

								(A)is an immediate relative (as defined in

				section 201(b)(2)(A)(i));

								(B)is a family-sponsored immigrant (as

				described in subsection (a) or (d) of section 203);

								(C)is a derivative beneficiary of an

				employment-based immigrant under section 203(b), as described in section

				203(d); or

								(D)is a derivative beneficiary of a diversity

				immigrant (as described in section

				203(c)).

								.

				(d)Transition

			 periodNotwithstanding a

			 denial of an application for adjustment of status not more than 2 years before

			 the date of enactment of this Act, in the case of an alien whose qualifying

			 relative died before the date of enactment of this Act, such application may be

			 renewed by the alien through a motion to reopen, without fee, filed not later

			 than 1 year after the date of enactment of this Act.

				605.Amending the

			 affidavit of support requirementsSection 213A of the Immigration and

			 Nationality Act (8 U.S.C. 1183a) is amended—

				(1)in subsection (a)(1)(A), by striking

			 125 and inserting 100; and

				(2)in subsection (f), by striking

			 125 each place it appears and inserting

			 100.

				606.Discretionary

			 authoritySection 212(i) of

			 the Immigration and Nationality Act (8 U.S.C. 1182(i)) is amended—

				(1)by redesignating paragraph (2) as paragraph

			 (3); and

				(2)by inserting after paragraph (1) the

			 following:

					

						(2)(A)The Secretary of Homeland Security may

				waive the application of subsection (a)(6)(C)—

								(i)in the case of an immigrant who is the

				spouse, parent, son, or daughter of a United States citizen or of an alien

				lawfully admitted for permanent residence, if the Secretary of Homeland

				Security determines that the refusal of admission to the United States of such

				immigrant alien would result in extreme hardship to the citizen or lawfully

				resident spouse, child, son, daughter, or parent of such an alien; or

								(ii)in the case of an alien granted

				classification under clause (iii) or (iv) of section 204(a)(1)(A) or clause

				(ii) or (iii) of section 204(a)(1)(B), the alien demonstrates extreme hardship

				to the alien or the alien's parent or child if, such parent or child is a

				United States citizen, a lawful permanent resident, or a qualified

				alien.

								(B)An

				alien who is granted a waiver under subparagraph (A) shall pay a $2,000

				fine.

							.

				607.Family

			 unitySection 212(a)(9) of the

			 Immigration and Nationality Act (8 U.S.C. 1182(a)(9)) is amended—

				(1)in subparagraph (B)(iii)(I), by striking

			 18 and inserting 21; and

				(2)in subparagraph (C)(ii)—

					(A)by redesignating subclauses (1) and (2) as

			 subclauses (I) and (II); and

					(B)in subclause (II), as redesignated, by

			 redesignating items (A), (B), (C), and (D) as items (aa), (bb), (cc), and (dd);

			 and

					(3)by adding at the end the following:

					

						(D)Waiver

							(i)In

				generalThe Secretary may

				waive the application of subparagraphs (B) and (C) for an alien who is a

				beneficiary of a petition filed under sections 201 and 203 if such petition was

				filed on or before the date of introduction of

				Secure America and Orderly Immigration

				Act.

							(ii)FineAn alien who is granted a waiver under

				clause (i) shall pay a $2,000

				fine.

							.

				VIIH–5b nonimmigrants

			701.H–5B

			 nonimmigrants

				(a)In

			 generalChapter 5 of title II

			 of the Immigration and Nationality Act

			 (8 U.S.C. 1255 et seq.) is amended by adding after section 250 the

			 following:

					250A.H–5b nonimmigrants(a)In

				generalThe Secretary of

				Homeland Security shall adjust the status of an alien to that of a nonimmigrant

				under section 101(a)(15)(H)(v)(b) if the alien—

								(1)submits an application for such adjustment;

				and

								(2)meets the requirements of this

				section.

								(b)Presence in the

				United StatesThe alien shall

				establish that the alien—

								(1)was present in the United States before the

				date on which the Secure America and Orderly

				Immigration Act was introduced, and has been continuously in the

				United States since such date; and

								(2)was not legally present in the United

				States on the date on which the Secure

				America and Orderly Immigration Act was introduced under any

				classification set forth in section 101(a)(15).

								(c)Spouses and

				childrenNotwithstanding any

				other provision of law, the Secretary of Homeland Security shall, if the person

				is otherwise eligible under subsection (b)—

								(1)adjust the status to that of a nonimmigrant

				under section 101(a)(15)(H)(v)(b) for, or provide a nonimmigrant visa to, the

				spouse or child of an alien who is provided nonimmigrant status under section

				101(a)(15)(H)(v)(b); or

								(2)adjust the status to that of a nonimmigrant

				under section 101(a)(15)(H)(v)(b) for an alien who, before the date on which

				the Secure America and Orderly Immigration

				Act was introduced in Congress, was the spouse or child of an

				alien who is provided nonimmigrant status under section 101(a)(15)(H)(v)(b), or

				is eligible for such status, if—

									(A)the termination of the qualifying

				relationship was connected to domestic violence; and

									(B)the spouse or child has been battered or

				subjected to extreme cruelty by the spouse or parent alien who is provided

				nonimmigrant status under section 101(a)(15)(H)(v)(b).

									(d)Other

				criteria

								(1)In

				generalAn alien may be

				granted nonimmigrant status under section 101(a)(15)(H)(v)(b), or granted

				status as the spouse or child of an alien eligible for such status under

				subsection (c), if the alien establishes that the alien—

									(A)is not inadmissible to the United States

				under section 212(a), except as provided in paragraph (2); or

									(B)has not ordered, incited, assisted, or

				otherwise participated in the persecution of any person on account of race,

				religion, nationality, membership in a particular social group, or political

				opinion.

									(2)Grounds of

				inadmissibilityIn

				determining an alien’s admissibility under paragraph (1)(A)—

									(A)paragraphs (5), (6)(A), (6)(B), (6)(C),

				(6)(F), (6)(G), (7), (9), and (10)(B) of section 212(a) shall not apply for

				conduct that occurred before the date on which the

				Secure America and Orderly Immigration

				Act was introduced;

									(B)the Secretary of Homeland Security may not

				waive—

										(i)subparagraph (A), (B), (C), (E), (G), (H),

				or (I) of section 212(a)(2) (relating to criminals);

										(ii)section 212(a)(3) (relating to security and

				related grounds); or

										(iii)subparagraph (A) or (C) of section

				212(a)(10) (relating to polygamists and child abductors);

										(C)for conduct that occurred before the date

				on which the Secure America and Orderly

				Immigration Act was introduced, the Secretary of Homeland

				Security may waive the application of any provision of section 212(a) not

				listed in subparagraph (B) on behalf of an individual alien for humanitarian

				purposes, to ensure family unity, or when such waiver is otherwise in the

				public interest; and

									(D)nothing in this paragraph shall be

				construed as affecting the authority of the Secretary of Homeland Security

				other than under this paragraph to waive the provisions of section

				212(a).

									(3)Applicability

				of other provisionsSections

				240B(d) and 241(a)(5) shall not apply to an alien who is applying for

				adjustment of status in accordance with this title for conduct that occurred

				before the date on which the Secure America

				and Orderly Immigration Act was introduced.

								(e)Employment

								(1)In

				generalThe Secretary of

				Homeland Security may not adjust the status of an alien to that of a

				nonimmigrant under section 101(a)(15)(H)(v)(b) unless the alien establishes

				that the alien—

									(A)was employed in the United States, whether

				full time, part time, seasonally, or self-employed, before the date on which

				the Secure America and Orderly Immigration

				Act was introduced; and

									(B)has been employed in the United States

				since that date.

									(2)Evidence of

				employment

									(A)Conclusive

				documentsAn alien may

				conclusively establish employment status in compliance with paragraph (1) by

				submitting to the Secretary of Homeland Security records demonstrating such

				employment maintained by—

										(i)the Social Security Administration,

				Internal Revenue Service, or by any other Federal, State, or local government

				agency;

										(ii)an employer; or

										(iii)a labor union, day labor center, or an

				organization that assists workers in matters related to employment.

										(B)Other

				documentsAn alien who is

				unable to submit a document described in clauses (i) through (iii) of

				subparagraph (A) may satisfy the requirement in paragraph (1) by submitting to

				the Secretary at least 2 other types of reliable documents that provide

				evidence of employment, including—

										(i)bank records;

										(ii)business records;

										(iii)sworn affidavits from nonrelatives who have

				direct knowledge of the alien’s work; or

										(iv)remittance records.

										(3)Intent of

				congressIt is the intent of

				Congress that the requirement in this subsection be interpreted and implemented

				in a manner that recognizes and takes into account the difficulties encountered

				by aliens in obtaining evidence of employment due to the undocumented status of

				the alien.

								(4)Burden of

				proofAn alien described in

				paragraph (1) who is applying for adjustment of status under this section has

				the burden of proving by a preponderance of the evidence that the alien has

				satisfied the requirements of this subsection. An alien may meet such burden of

				proof by producing sufficient evidence to demonstrate such employment as a

				matter of reasonable inference.

								(f)Special rules

				for minors and individuals who entered as minorsThe employment requirements under this

				section shall not apply to any alien under 21 years of age.

							(g)Education

				permittedAn alien may

				satisfy the employment requirements under this section, in whole or in part, by

				full-time attendance at—

								(1)an institution of higher education (as

				defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));

				or

								(2)a secondary school (as defined in section

				9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

				7801)).

								(h)Security and

				law enforcement background checks

								(1)Submission of

				fingerprintsAn alien may not

				be granted nonimmigrant status under section 101(a)(15)(H)(v)(b), or granted

				status as the spouse or child of an alien eligible for such status under

				subsection (c), unless the alien submits fingerprints in accordance with

				procedures established by the Secretary of Homeland Security.

								(2)Background

				checksThe Secretary of

				Homeland Security shall utilize fingerprints and other data provided by the

				alien to conduct a background check of such alien relating to criminal,

				national security, or other law enforcement actions that would render the alien

				ineligible for adjustment of status as described in this section.

								(3)Expeditious

				processingThe background

				checks required under paragraph (2) shall be conducted as expeditiously as

				possible.

								(i)Period of

				authorized stay and application fee and fine

								(1)Period of

				authorized stay

									(A)In

				generalThe period of

				authorized stay for a nonimmigrant described in section 101(a)(15)(H)(v)(b)

				shall be 6 years.

									(B)LimitationThe Secretary of Homeland Security may not

				authorize a change from such nonimmigrant classification to any other immigrant

				or nonimmigrant classification until the termination of the 6-year period

				described in subparagraph (A). The Secretary may only extend such period to

				accommodate the processing of an application for adjustment of status under

				section 245B.

									(2)Application

				feeThe Secretary of Homeland

				Security shall impose a fee for filing an application for adjustment of status

				under this section. Such fee shall be sufficient to cover the administrative

				and other expenses incurred in connection with the review of such

				applications.

								(3)Fines

									(A)In

				generalIn addition to the

				fee required under paragraph (2), the Secretary of Homeland Security may accept

				an application for adjustment of status under this section only if the alien

				pays a $1,000 fine.

									(B)ExceptionFines paid under this paragraph shall not

				be required from an alien under the age of 21.

									(4)Collection of

				fees and finesAll fees and

				fines collected under this section shall be deposited in the Treasury in

				accordance with section 286(w).

								(j)Treatment of

				applicants

								(1)In

				generalAn alien who files an

				application under this section, including the alien’s spouse or child—

									(A)shall be granted employment authorization

				pending final adjudication of the alien’s application for adjustment of

				status;

									(B)shall be granted permission to travel

				abroad;

									(C)may not be detained, determined

				inadmissible or deportable, or removed pending final adjudication of the

				alien’s application for adjustment of status, unless the alien, through conduct

				or criminal conviction, becomes ineligible for such adjustment of status;

				and

									(D)may not be considered an unauthorized alien

				(as defined in section 274A(h)(3)) until employment authorization under

				subparagraph (A) is denied.

									(2)Before

				application periodIf an

				alien is apprehended after the date of enactment of this section, but before

				the promulgation of regulations pursuant to this section, and the alien can

				establish prima facie eligibility as a nonimmigrant under section

				101(a)(15)(H)(v)(b), the Secretary of Homeland Security shall provide the alien

				with a reasonable opportunity, after promulgation of regulations, to file an

				application for adjustment.

								(3)During certain

				proceedingsNotwithstanding

				any provision of this Act, an alien who is in removal proceedings shall have an

				opportunity to apply for adjustment of status under this title unless a final

				administrative determination has been made.

								(4)Relationships

				of application to certain ordersAn alien who is present in the United

				States and has been ordered excluded, deported, removed, or ordered to depart

				voluntarily from the United States under any provision of this Act may,

				notwithstanding such order, apply for adjustment of status in accordance with

				this section. Such an alien shall not be required to file a separate motion to

				reopen, reconsider, or vacate the exclusion, deportation, removal, or voluntary

				departure order. If the Secretary of Homeland Security grants the application,

				the Secretary shall cancel such order. If the Secretary of Homeland Security

				renders a final administrative decision to deny the application, such order

				shall be effective and enforceable to the same extent as if the application had

				not been made.

								(k)Administrative

				and judicial review

								(1)Administrative

				review

									(A)Single level of

				administrative appellate reviewThe Secretary of Homeland Security shall

				establish an appellate authority within the United States Citizenship and

				Immigration Services to provide for a single level of administrative appellate

				review of a determination respecting an application for adjustment of status

				under this section.

									(B)Standard for

				reviewAdministrative

				appellate review referred to in subparagraph (A) shall be based solely upon the

				administrative record established at the time of the determination on the

				application and upon the presentation of additional or newly discovered

				evidence during the time of the pending appeal.

									(2)Judicial

				review

									(A)In

				generalThere shall be

				judicial review in the Federal courts of appeal of the denial of an application

				for adjustment of status under this section. Notwithstanding any other

				provision of law, the standard for review of such a denial shall be governed by

				subparagraph (B).

									(B)Standard for

				judicial reviewJudicial

				review of a denial of an application under this section shall be based solely

				upon the administrative record established at the time of the review. The

				findings of fact and other determinations contained in the record shall be

				conclusive unless the applicant can establish abuse of discretion or that the

				findings are directly contrary to clear and convincing facts contained in the

				record, considered as a whole.

									(C)Jurisdiction of

				courts

										(i)In

				generalNotwithstanding any

				other provision of law, the district courts of the United States shall have

				jurisdiction over any cause or claim arising from a pattern or practice of the

				Secretary of Homeland Security in the operation or implementation of this

				section that is arbitrary, capricious, or otherwise contrary to law, and may

				order any appropriate relief.

										(ii)RemediesA district court may order any appropriate

				relief under clause (i) if the court determines that resolution of such cause

				or claim will serve judicial and administrative efficiency or that a remedy

				would otherwise not be reasonably available or practicable.

										(3)Stay of

				removalAliens seeking

				administrative or judicial review under this subsection shall not be removed

				from the United States until a final decision is rendered establishing

				ineligibility under this section.

								(l)Confidentiality

				of information

								(1)In

				generalExcept as otherwise

				provided in this subsection, no Federal agency or bureau, nor any officer,

				employee, or agent of such agency or bureau, may—

									(A)use the information furnished by the

				applicant pursuant to an application filed under this section for any purpose

				other than to make a determination on the application;

									(B)make any publication through which the

				information furnished by any particular applicant can be identified; or

									(C)permit anyone other than the sworn officers

				and employees of such agency or bureau to examine individual

				applications.

									(2)Required

				disclosuresThe Secretary of

				Homeland Security shall provide the information furnished pursuant to an

				application filed under this section, and any other information derived from

				such furnished information, to a duly recognized law enforcement entity in

				connection with a criminal investigation or prosecution or a national security

				investigation or prosecution, in each instance about an individual suspect or

				group of suspects, when such information is requested in writing by such

				entity.

								(3)Criminal

				penaltyAny person who

				knowingly uses, publishes, or permits information to be examined in violation

				of this subsection shall be fined not more than $10,000.

								(m)Penalties for

				false statements in applications

								(1)Criminal

				penalty

									(A)ViolationIt shall be unlawful for any person—

										(i)to file or assist in filing an application

				for adjustment of status under this section and knowingly and willfully

				falsify, misrepresent, conceal, or cover up a material fact or make any false,

				fictitious, or fraudulent statements or representations, or make or use any

				false writing or document knowing the same to contain any false, fictitious, or

				fraudulent statement or entry; or

										(ii)to create or supply a false writing or

				document for use in making such an application.

										(B)PenaltyAny person who violates subparagraph (A)

				shall be fined in accordance with title 18, United States Code, imprisoned not

				more than 5 years, or both.

									(2)InadmissibilityAn alien who is convicted of a crime under

				paragraph (1) shall be considered to be inadmissible to the United States on

				the ground described in section 212(a)(6)(C)(i).

								(3)ExceptionNotwithstanding paragraphs (1) and (2), any

				alien or other entity (including an employer or union) that submits an

				employment record that contains incorrect data that the alien used in order to

				obtain such employment before the date on which the

				Secure America and Orderly Immigration

				Act is introduced, shall not, on that ground, be determined to

				have violated this

				section.

								.

				(b)Clerical

			 amendmentThe table of

			 contents for the Immigration and Nationality

			 Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item

			 relating to section 250 the following:

					

						

							Sec. 250A. H–5B

				nonimmigrants.

						

						.

				702.Adjustment of status

			 for H–5B nonimmigrants

				(a)In

			 generalChapter 5 of title II

			 of the Immigration and Nationality Act

			 (8 U.S.C. 1255 et seq.) is amended by inserting after section 245A the

			 following:

					

						245B.Adjustment of status of former h–5b nonimmigrant to that of

		  person admitted for lawful permanent residence(a)RequirementsThe Secretary shall adjust the status of an

				alien from nonimmigrant status under section 101(a)(15)(H)(v)(b) to that of an

				alien lawfully admitted for permanent residence under this section if the alien

				satisfies the following requirements:

								(1)Completion of

				employment or education requirementThe alien establishes that the alien has

				been employed in the United States, either full time, part time, seasonally, or

				self-employed, or has met the education requirements of subsection (f) or (g)

				of section 250A during the period required by section 250A(e).

								(2)RulemakingThe Secretary shall establish regulations

				for the timely filing and processing of applications for adjustment of status

				for nonimmigrants under section 101(a)(15)(H)(v)(b).

								(3)Application and

				feeThe alien who applies for

				adjustment of status under this section shall pay the following:

									(A)Application

				feeAn alien who files an

				application under section 245B of the Immigration

				and Nationality Act, shall pay an application fee, set by the

				Secretary.

									(B)Additional

				fineBefore the adjudication

				of an application for adjustment of status filed under this section, an alien

				who is at least 21 years of age shall pay a fine of $1,000.

									(4)Admissible

				under immigration lawsThe

				alien establishes that the alien is not inadmissible under section 212(a),

				except for any provision of that section that is not applicable or waived under

				section 250A(d)(2).

								(5)Medical

				examinationThe alien shall

				undergo, at the alien’s expense, an appropriate medical examination (including

				a determination of immunization status) that conforms to generally accepted

				professional standards of medical practice.

								(6)Payment of

				income taxes

									(A)In

				generalNot later than the

				date on which status is adjusted under this section, the alien shall establish

				the payment of all Federal income taxes owed for employment during the period

				of employment required by section 250A(e) by establishing that—

										(i)no such tax liability exists;

										(ii)all outstanding liabilities have been met;

				or

										(iii)the alien has entered into an agreement for

				payment of all outstanding liabilities with the Internal Revenue

				Service.

										(B)IRS

				cooperationThe Commissioner

				of Internal Revenue shall provide documentation to an alien upon request to

				establish the payment of all income taxes required by this paragraph.

									(7)Basic

				citizenship skills

									(A)In

				generalExcept as provided in

				subparagraph (B), the alien shall establish that the alien—

										(i)meets the requirements of section 312;

				or

										(ii)is satisfactorily pursuing a course of

				study to achieve such an understanding of English and knowledge and

				understanding of the history and government of the United States.

										(B)Relation to

				naturalization examinationAn

				alien who demonstrates that the alien meets the requirements of section 312 may

				be considered to have satisfied the requirements of that section for purposes

				of becoming naturalized as a citizen of the United States under title

				III.

									(8)Security and

				law enforcement background checksThe Secretary shall conduct a security and

				law enforcement background check in accordance with procedures described in

				section 250A(h).

								(9)Military

				selective serviceThe alien

				shall establish that if the alien is within the age period required under the

				Military Selective Service Act (50 U.S.C. App. 451 et seq.), that

				such alien has registered under that Act.

								(b)Treatment of

				spouses and children

								(1)Adjustment of

				statusNotwithstanding any

				other provision of law, the Secretary of Homeland Security shall—

									(A)adjust the status to that of a lawful

				permanent resident under this section, or provide an immigrant visa to the

				spouse or child of an alien who adjusts status to that of a permanent resident

				under this section; or

									(B)adjust the status to that of a lawful

				permanent resident under this section for an alien who was the spouse or child

				of an alien who adjusts status or is eligible to adjust status to that of a

				permanent resident under section 245B in accordance with subsection (a),

				if—

										(i)the termination of the qualifying

				relationship was connected to domestic violence; and

										(ii)the spouse or child has been battered or

				subjected to extreme cruelty by the spouse or parent who adjusts status to that

				of a permanent resident under this section.

										(2)Application of

				other lawIn acting on

				applications filed under this subsection with respect to aliens who have been

				battered or subjected to extreme cruelty, the Secretary of Homeland Security

				shall apply the provisions of section 204(a)(1)(J) and the protections,

				prohibitions, and penalties under section 384 of the Illegal Immigration Reform

				and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367).

								(c)Judicial

				review; confidentiality; penaltiesSubsections (n), (o), and (p) of section

				250A shall apply to this

				section.

							.

				(b)Clerical

			 amendmentThe table of

			 contents for the Immigration and Nationality

			 Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item

			 relating to section 245A the following:

					

						

							Sec. 245B. Adjustment of status

				of former H–5B nonimmigrant to that of person admitted for lawful permanent

				residence.

						

						.

				703.Aliens not subject

			 to direct numerical limitations

				Section 201(b)(1) of the Immigration and

			 Nationality Act (8 U.S.C. 1151(b)(1)) is amended—

					(1)in subparagraph (A), by striking

			 subparagraph (A) or (B) of; and

					(2)by adding at the end the following:

						

							(F)Aliens whose status is adjusted from the

				status described in section

				101(a)(15)(H)(v)(b).

							.

					704.Employer

			 protections

				(a)Immigration

			 status of alienEmployers of

			 aliens applying for adjustment of status under section 245B or 250A of the

			 Immigration and Nationality Act, as added by this title, shall not be subject

			 to civil and criminal tax liability relating directly to the employment of such

			 alien prior to such alien receiving employment authorization under this

			 title.

				(b)Provision of

			 employment recordsEmployers

			 that provide unauthorized aliens with copies of employment records or other

			 evidence of employment pursuant to an application for adjustment of status

			 under section 245B or 250A of the Immigration and Nationality Act or any other

			 application or petition pursuant to any other immigration law, shall not be

			 subject to civil and criminal liability under section 274A of such Act for

			 employing such unauthorized aliens.

				(c)Applicability

			 of other lawNothing in this

			 section may be used to shield an employer from liability under section 274B of

			 the Immigration and Nationality Act (8 U.S.C. 1324b) or any other labor or

			 employment law.

				705.Authorization of

			 appropriations

				(a)In

			 generalThere are authorized

			 to be appropriated to the Secretary of Homeland Security such sums as may be

			 necessary to carry out this title and the amendments made by this title.

				(b)Availability of

			 fundsFunds appropriated

			 pursuant subsection (a) shall remain available until expended.

				(c)Sense of

			 congressIt is the sense of

			 Congress that funds authorized to be appropriated under subsection (a) should

			 be directly appropriated so as to facilitate the orderly and timely

			 commencement of the processing of applications filed under sections 245B and

			 250A of the Immigration and Nationality

			 Act, as added by this Act.

				VIIIProtection against immigration

			 fraud

			801.Right to qualified

			 representationSection 292 of

			 the Immigration and Nationality Act (8 U.S.C. 1362) is amended to read as

			 follows:

				

					292.Right to qualified representation in immigration

		  matters(a)Authorized

				representatives in immigration mattersOnly the following individuals are

				authorized to represent an individual in an immigration matter before any

				Federal agency or entity:

							(1)An attorney.

							(2)A law student who is enrolled in an

				accredited law school, or a graduate of an accredited law school who is not

				admitted to the bar, if—

								(A)the law student or graduate is appearing at

				the request of the individual to be represented;

								(B)in the case of a law student, the law

				student has filed a statement that the law student is participating, under the

				direct supervision of a faculty member, attorney, or accredited representative,

				in a legal aid program or clinic conducted by a law school or nonprofit

				organization, and that the law student is appearing without direct or indirect

				remuneration from the individual the law student represents;

								(C)in the case of a graduate, the graduate has

				filed a statement that the graduate is appearing under the supervision of an

				attorney or accredited representative and that the graduate is appearing

				without direct or indirect remuneration from the individual the graduate

				represents; and

								(D)the law student's or graduate's appearance

				is—

									(i)permitted by the official before whom the

				law student or graduate wishes to appear; and

									(ii)accompanied by the supervising faculty

				member, attorney, or accredited representative, to the extent required by such

				official.

									(3)Any reputable individual, if—

								(A)the individual is appearing on an

				individual case basis, at the request of the individual to be

				represented;

								(B)the individual is appearing without direct

				or indirect remuneration and the individual files a written declaration to that

				effect, except as described in subparagraph (D);

								(C)the individual has a pre-existing

				relationship or connection with the individual entitled to representation, such

				as a relative, neighbor, clergyman, business associate, or personal friend,

				except that this requirement may be waived, as a matter of administrative

				discretion, in cases where adequate representation would not otherwise be

				available; and

								(D)if making a personal appearance on behalf

				of another individual, the appearance is permitted by the official before whom

				the individual wishes to appear, except that such permission shall not be

				granted with respect to any individual who regularly engages in immigration and

				naturalization practice or preparation, or holds himself or herself out to the

				public as qualified to do so.

								(4)An individual representing a recognized

				organization (as described in subsection (f)) who has been approved to serve as

				an accredited representative by the Board of Immigration Appeals under

				subsection (f)(2).

							(5)An accredited official, in the United

				States, of the government to which an alien owes allegiance, if the official

				appears solely in his or her official capacity and with the consent of the

				person to be represented.

							(6)An individual who is licensed to practice

				law and is in good standing in a court of general jurisdiction of the country

				in which the individual resides and who is engaged in such practice, if the

				person represents persons only in matters outside the United States and that

				the official before whom such person wishes to appear allows such

				representation, as a matter of discretion.

							(7)An attorney, or an organization represented

				by an attorney, may appear, on a case-by-case basis, as amicus curiae, if the

				Board of Immigration Appeals grants such permission and the public interest

				will be served by such appearance.

							(b)Former

				employeesNo individual

				previously employed by the Department of Justice, Department of State,

				Department of Labor, or Department of Homeland Security may be permitted to act

				as an authorized representative under this section, if such authorization would

				violate any other applicable provision of Federal law or regulation. In

				addition, any application for such authorization must disclose any prior

				employment by or contract with such agencies for services of any nature.

						(c)AdvertisingOnly an attorney or an individual approved

				under subsection (f)(2) as an accredited representative may advertise or

				otherwise hold themselves out as being able to provide representation in an

				immigration matter. This provision shall in no way be deemed to diminish any

				Federal or State law to regulate, control, or enforce laws regarding such

				advertisement, solicitation, or offer of representation.

						(d)Removal

				proceedingsIn any proceeding

				for the removal of an individual from the United States and in any appeal

				proceedings from such proceeding, the individual shall have the privilege, as

				the individual shall choose, of being represented (at no expense to the

				Government) by an individual described in subsection (a). Representation by an

				individual other than a person described in subsection (a) may cause the

				representative to be subject to civil penalties or such other penalties as may

				be applicable.

						(e)Benefits

				filingsIn any filing or

				submission for an immigration related benefit or a determination related to the

				immigration status of an individual made to the Department of Homeland

				Security, the Department of Labor, or the Department of State, the individual

				shall have the privilege, as the individual shall choose, of being represented

				(at no expense to the Government) by an individual described in subsection (a).

				Representation by an individual other than an individual described in

				subsection (a) is cause for the representative to be subject to civil or

				criminal penalties, as may be applicable.

						(f)Recognized

				organizations and accredited representatives

							(1)Recognized

				organizations

								(A)In

				generalThe Board of

				Immigration Appeals may determine that a person is a recognized organization if

				such person—

									(i)is a nonprofit religious, charitable,

				social service, or similar organization established in the United States

				that—

										(I)is recognized by the Board of Immigration

				Appeals; and

										(II)is authorized to designate a representative

				to appear in an immigration matter before the Department of Homeland Security

				or the Executive Office for Immigration Review of the Department of Justice;

				and

										(ii)demonstrates to the Board that such

				person—

										(I)makes only nominal charges and assesses no

				excessive membership dues for individuals given assistance; and

										(II)has at its disposal adequate knowledge,

				information, and experience.

										(B)BondingThe Board, in its discretion, may impose a

				bond requirement on new organizations seeking recognition.

								(C)Reporting

				obligationsRecognized

				organizations shall promptly notify the Board when the organization no longer

				meets the requirements for recognition or when an accredited representative

				employed by the recognized organization ceases to be employed by the recognized

				organization.

								(2)Accredited

				representativesThe Board of

				Immigration Appeals shall approve any qualified individual designated by a

				recognized organization to serve as an accredited representative. Such

				individual must be employed by the recognized organization and must meet all

				requirements set forth in this section and in the accompanying regulations to

				be authorized to represent individuals in an immigration matter. Accredited

				representatives, through their recognized organizations, must certify their

				continuing eligibility for accreditation every 3 years with the Board of

				Immigration Appeals. Accredited representatives who fail to comply with these

				requirements shall not have authority to represent persons in an immigration

				matter for the recognized organization.

							(g)Prohibited

				actsAn individual, other

				than an individual authorized to represent an individual under this section,

				may not—

							(1)directly or indirectly provide or offer

				representation regarding an immigration matter for compensation or

				contribution;

							(2)advertise or solicit representation in an

				immigration matter;

							(3)retain any compensation provided for a

				prohibited act described in paragraph (1) or (2), regardless of whether any

				petition, application, or other document was filed with any government agency

				or entity and regardless of whether a petition, application, or other document

				was prepared or represented to have been prepared by such individual;

							(4)represent directly or indirectly that the

				individual is an attorney or supervised by or affiliated with an attorney, when

				such representation is false; or

							(5)violate any applicable civil or criminal

				statute or regulation of a State regarding the provision of representation by

				providing or offering to provide immigration or immigration-related assistance

				referenced in this subsection.

							(h)Civil

				enforcement

							(1)In

				generalAny person, or any

				entity acting for the interests of itself, its members, or the general public

				(including a Federal law enforcement official or agency or law enforcement

				official or agency of any State or political subdivision of a State), that has

				reason to believe that any person is being or has been injured by reason of a

				violation of subsection (g) may commence a civil action in any court of

				competent jurisdiction.

							(2)Remedies

								(A)DamagesIn any civil action brought under this

				subsection, if the court finds that the defendant has violated subsection (g),

				it shall award actual damages, plus the greater of—

									(i)an amount treble the amount of actual

				damages; or

									(ii)$1,000 per violation.

									(B)Injunctive

				reliefThe court may award

				appropriate injunctive relief, including temporary, preliminary, or permanent

				injunctive relief, and restitution. Injunctive relief may include, where

				appropriate, an order temporarily or permanently enjoining the defendant from

				providing any service to any person in any immigration matter. The court may

				make such orders or judgments, including the appointment of a receiver, as may

				be necessary to prevent the commission of any act described in subsection

				(g).

								(C)Attorney’s

				feesThe court shall also

				grant a prevailing plaintiff reasonable attorney’s fees and costs, including

				expert witness fees.

								(D)Civil

				penaltiesThe court may also

				assess a civil penalty not exceeding $50,000 for a first violation, and not

				exceeding $100,000 for subsequent violations.

								(E)Cumulative

				remediesUnless otherwise

				expressly provided, the remedies or penalties provided under this paragraph are

				cumulative to each other and to the remedies or penalties available under all

				other Federal laws or laws of the jurisdiction where the violation

				occurred.

								(3)NonpreemptionNothing in this subsection shall be

				construed to preempt any other private right of action or any right of action

				pursuant to the laws of any jurisdiction.

							(4)DiscoveryInformation obtained through discovery in a

				civil action under this subsection shall not be used in any criminal action.

				Upon the request of any party to a civil action under this subsection, any part

				of the court file that makes reference to information discovered in a civil

				action under this subsection may be sealed.

							(i)Nonpreemption

				of more protective State and local lawsThe provisions of this section supersede

				laws, regulations, and municipal ordinances of any State only to the extent

				such laws, regulations, and municipal ordinances impede the application of any

				provision of this section. Any State or political subdivision of a State may

				impose requirements supplementing those imposed by this section.

						(j)DefinitionsAs used in this section—

							(1)the term attorney means a

				person who—

								(A)is a member in good standing of the bar of

				the highest court of a State; and

								(B)is not under any order of any court

				suspending, enjoining, restraining, disbarring, or otherwise restricting such

				person in the practice of law;

								(2)the term compensation means

				money, property, labor, promise of payment, or any other consideration provided

				directly or indirectly to an individual

							(3)the term immigration matter

				means any proceeding, filing, or action affecting the immigration or

				citizenship status of any person, which arises under any immigration or

				nationality law, Executive order, Presidential proclamation, or action of any

				Federal agency;

							(4)the term representation, when

				used with respect to the representation of a person, includes—

								(A)the appearance, either in person or through

				the preparation or filing of any brief or other document, paper, application,

				or petition on behalf of another person or client, before any Federal agency or

				officer; and

								(B)the study of the facts of a case and the

				applicable laws, coupled with the giving of advice and auxiliary activities,

				including the incidental preparation of papers; and

								(5)the term State includes a

				State or an outlying possession of the United

				States.

							.

			802.Protection of

			 witness testimony

				(a)DefinitionSection 101(a)(15)(U)(i) of the Immigration

			 and Nationality Act (8 U.S.C. 1101(a)(15)(i)) is amended—

					(1)by inserting in subclause (I) after the

			 phrase clause (iii) the following: or has suffered

			 substantial financial, physical, or mental harm as the result of a prohibited

			 act described in section 292;

					(2)by inserting in subclause (II) after the

			 phrase clause (iii) the following: or section

			 292;

					(3)by inserting in subclause (III) after the

			 phrase clause (iii) the following: or section

			 292; and

					(4)by inserting in subclause (IV) after the

			 phrase clause (iii) the following: or section

			 292.

					(b)Admission of

			 nonimmigrantsSection 214(p)

			 of the Immigration and Nationality Act of (8 U.S.C. 1184(p)) is amended—

					(1)in paragraph (1), by inserting or

			 section 274E after section 101(a)(15)(U)(iii) each place

			 it appears; and

					(2)in paragraph (2)(A), by striking

			 10,000 and inserting 15,000.

					IXCivics integration

			901.Funding for the

			 Office of Citizenship

				(a)AuthorizationThe Secretary of Homeland Security, acting

			 through the Director of the Bureau of Citizenship and Immigration Services, is

			 authorized to establish the United States Citizenship Foundation (referred to

			 in this section as the Foundation), an organization duly

			 incorporated in the District of Columbia, exclusively for charitable and

			 educational purposes to support the functions of the Office of Citizenship (as

			 described in section 451(f)(2) of the Homeland Security Act of 2002 (6 U.S.C.

			 271(f)(2)).

				(b)Gifts

					(1)To

			 foundationThe Foundation may

			 solicit, accept, and make gifts of money and other property in accordance with

			 section 501(c)(3) of the Internal Revenue Code of 1986.

					(2)From

			 foundationThe Office of

			 Citizenship may accept gifts from the Foundation to support the functions of

			 the Office.

					(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out the

			 mission of the Office of Citizenship.

				902.Civics integration

			 grant program

				(a)In

			 generalThe Secretary of

			 Homeland Security shall establish a competitive grant program to fund—

					(1)efforts by entities certified by the Office

			 of Citizenship to provide civics and English as a second language courses;

			 or

					(2)other activities approved by the Secretary

			 to promote civics and English as a second language.

					(b)Acceptance of

			 giftsThe Secretary may

			 accept and use gifts from the United States Citizenship Foundation for grants

			 under this section.

				(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 section.

				XPromoting Access to Health Care

			1001.Federal

			 reimbursement of emergency health services furnished to undocumented

			 aliensSection 1011 of the

			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42

			 U.S.C. 1395dd note) is amended—

				(1)by striking 2008 and

			 inserting 2011; and

				(2)in subsection (c)(5), by adding at the end

			 the following:

					

						(D)Nonimmigrants described in section

				101(a)(15)(H)(v) of the Immigration and Nationality Act (8 U.S.C.

				1101(a)(15)(H)(v)

						.

				1002.Prohibition against

			 offset of certain medicare and medicaid paymentsPayments made under section 1011 of the

			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42

			 U.S.C. 1395dd note)—

				(1)shall not be considered third party

			 coverage for the purposes of section 1923 of the Social Security Act

			 (42 U.S.C. 1396r–4); and

				(2)shall not impact payments made under such

			 section of the Social Security Act.

				1003.Prohibition against

			 discrimination against aliens on the basis of employment in hospital-based

			 versus nonhospital-based sitesSection 214(l)(1)(C) of the Immigrant and

			 Nationality Act (8 U.S.C. 1184(l)(1)(C) is amended—

				(1)in clause (i), by striking

			 and at the end; and

				(2)by adding at the end the following:

					

						(iii)such interested Federal agency or

				interested State agency, in determining which aliens will be eligible for such

				waivers, does not utilize selection criteria, other than as described in this

				subsection, that discriminate on the basis of the alien's employment in a

				hospital-based versus nonhospital-based facility or organization;

				and

						.

				1004.Binational public

			 health infrastructure and health insurance

				(a)Study

					(1)In

			 generalThe Secretary of

			 Health and Human Services shall contract with the Institute of Medicine of the

			 National Academies (referred to in this section as the

			 Institute) to study binational public health infrastructure and

			 health insurance efforts.

					(2)InputIn conducting the study under paragraph

			 (1), the Institute shall solicit input from border health experts and health

			 insurance companies.

					(b)Report

					(1)In

			 generalNot later than 1 year

			 after the date on which the Secretary of Health and Human Services enters into

			 a contract under subsection (a), the Institute shall submit a report concerning

			 the study conducted under subsection (a) to the Secretary of Health and Human

			 Services and the appropriate committees of Congress.

					(2)ContentsThe report submitted under paragraph (1)

			 shall include the recommendations of the Institute on ways to expand or improve

			 binational public health infrastructure and health insurance efforts.

					XIMiscellaneous

			1101.Submission to

			 congress of information regarding H–5A nonimmigrants

				(a)Ensuring

			 accurate countThe Secretary

			 of State and the Secretary of Homeland Security shall maintain an accurate

			 count of the number of aliens subject to the numerical limitations under

			 section 214(g)(1)(C) of the Immigration and Nationality Act (8 U.S.C.

			 1184(g)(1)(C)) who are issued visas or otherwise provided nonimmigrant

			 status.

				(b)Provision of

			 information

					(1)Quarterly

			 notificationBeginning with

			 the first fiscal year after regulations are promulgated to implement this Act,

			 the Secretary of State and the Secretary of Homeland Security shall submit

			 quarterly reports to the Committee on the Judiciary of the Senate and the

			 Committee on the Judiciary of the House of Representatives containing the

			 numbers of aliens who were issued visas or otherwise provided nonimmigrant

			 status under section 101(a)(15)(H)(v)(a) of the Immigrant and Nationality Act

			 (8 U.S.C. 1101(a)(15)(H)(v)(a)) during the preceding 3-month period.

					(2)Annual

			 submissionBeginning with the

			 first fiscal year after regulations are promulgated to implement this Act, the

			 Secretary of Homeland Security shall submit annual reports to the Committee on

			 the Judiciary of the Senate and the Committee on the Judiciary of the House of

			 Representatives, containing information on the countries of origin and

			 occupations of, geographic area of employment in the United States, and

			 compensation paid to, aliens who were issued visas or otherwise provided

			 nonimmigrant status under such section 101(a)(15)(H)(v)(a). The Secretary shall

			 compile such reports based on the data reported by employers to the Employment

			 Eligibility Confirmation System established in section 402.

					1102.H–5 nonimmigrant

			 petitioner accountSection 286

			 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding at

			 the end the following:

				

					(w)(1)There is established in the general fund of

				the Treasury of the United States an account, which shall be known as the

				H–5 Nonimmigrant Petitioner Account.

						(2)There shall be deposited as offsetting

				receipts into the H–5 Nonimmigrant Petitioners Account—

							(A)all fees collected under section 218A;

				and

							(B)all fines collected under section

				212(n)(2)(I).

							(3)Of the fees and fines deposited into the

				H–5 Nonimmigrant Petitioner Account—

							(A)53

				percent shall remain available to the Secretary of Homeland Security for

				efforts related to the adjudication and implementation of the H–5 visa programs

				described in sections 221(a) and 250A and any other efforts necessary to carry

				out the provisions of the Secure America and

				Orderly Immigration Act and the amendments made by such Act, of

				which the Secretary shall allocate—

								(i)10 percent shall remain available to the

				Secretary of Homeland Security for the border security efforts described in

				title I of the Secure America and Orderly

				Immigration Act.

								(ii)not more than 1 percent to promote public

				awareness of the H–5 visa program, to protect migrants from fraud, and to

				combat the unauthorized practice of law described in title III of the

				Secure America and Orderly Immigration

				Act;

								(iii)not more than 1 percent to the Office of

				Citizenship to promote civics integration activities described in section 901

				of the Secure America and Orderly Immigration

				Act; and

								(iv)2 percent for the Civics Integration Grant

				Program under section 902 of the Secure

				America and Orderly Immigration Act.

								(B)15

				percent shall remain available to the Secretary of Labor for the enforcement of

				labor standards in those geographic and occupational areas in which H–5A visa

				holders are likely to be employed and for other enforcement efforts under the

				Secure America and Orderly Immigration

				Act;

							(C)15

				percent shall remain available to the Commissioner of Social Security for the

				creation and maintenance of the Employment Eligibility Confirmation System

				described in section 402 of the Secure

				America and Orderly Immigration Act;

							(D)15

				percent shall remain available to the Secretary of State to carry out any

				necessary provisions of the Secure America

				and Orderly Immigration Act; and

							(E)2

				percent shall remain available to the Secretary of Health and Human Services

				for the reimbursement of hospitals serving individuals working under programs

				established in this

				Act.

							.

			1103.Anti-discrimination

			 protectionsSection

			 274B(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1324b(a)(3)(B))

			 is amended to read as follows:

				

					(B)is an alien who is—

						(i)lawfully admitted for permanent

				residence;

						(ii)granted the status of an alien lawfully

				admitted for temporary residence under section 210(a) or 245(a)(1);

						(iii)admitted as a refugee under section

				207;

						(iv)granted asylum under section 208; or

						(v)granted the status of nonimmigrant under

				section

				101(a)(15)(H)(v).

						.

			1104.Women and children

			 at risk of harm

				(a)Certain

			 children and women at risk of harmSection 101(a)(27) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1101(a)(27)) is amended—

					(1)in subparagraph (L), by inserting a

			 semicolon at the end;

					(2)in subparagraph (M), by striking the period

			 at the end and inserting ; or; and

					(3)by adding at the end the following:

						

							(N)subject to subsection (j), an immigrant who

				is not present in the United States—

								(i)who is—

									(I)referred to a consular, immigration, or

				other designated official by a United States Government agency, an

				international organization, or recognized nongovernmental entity designated by

				the Secretary of State for purposes of such referrals; and

									(II)determined by such official to be a minor

				under 18 years of age (as determined under subsection (j)(5))—

										(aa)for whom no parent or legal guardian is

				able to provide adequate care;

										(bb)who faces a credible fear of harm related

				to his or her age;

										(cc)who lacks adequate protection from such

				harm; and

										(dd)for whom it has been determined to be in

				his or her best interests to be admitted to the United States; or

										(ii)who is—

									(I)referred to a consular or immigration

				official by a United States Government agency, an international organization or

				recognized nongovernmental entity designated by the Secretary of State for

				purposes of such referrals; and

									(II)determined by such official to be a female

				who has—

										(aa)a credible fear of harm related to her sex;

				and

										(bb)a lack of adequate protection from such

				harm.

										.

					(b)Statutory

			 constructionSection 101 of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1101) is amended by adding at the end the following:

					

						(j)(1)No natural parent or prior adoptive parent

				of any alien provided special immigrant status under subsection (a)(27)(N)(i)

				shall thereafter, by virtue of such parentage, be accorded any right,

				privilege, or status under this Act.

							(2)(A)No alien who qualifies for a special

				immigrant visa under subsection (a)(27)(N)(ii) may apply for derivative status

				or petition for any spouse who is represented by the alien as missing,

				deceased, or the source of harm at the time of the alien’s application and

				admission. The Secretary of Homeland Security may waive this requirement for an

				alien who demonstrates that the alien’s representations regarding the spouse

				were bona fide.

								(B)An alien who qualifies for a special

				immigrant visa under subsection (a)(27)(N) may apply for derivative status or

				petition for any sibling under the age of 18 years or children under the age of

				18 years of any such alien, if accompanying or following to join the alien. For

				purposes of this subparagraph, a determination of age shall be made using the

				age of the alien on the date the petition is filed with the Department of

				Homeland Security.

								(3)An alien who qualifies for a special

				immigrant visa under subsection (a)(27)(N) shall be treated in the same manner

				as a refugee solely for purposes of section 412.

							(4)The provisions of paragraphs (4), (5), and

				(7)(A) of section 212(a) shall not be applicable to any alien seeking admission

				to the United States under subsection (a)(27)(N), and the Secretary of Homeland

				Security may waive any other provision of such section (other than paragraph

				(2)(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)) with respect to

				such an alien for humanitarian purposes, to assure family unity, or when it is

				otherwise in the public interest. Any such waiver by the Secretary of Homeland

				Security shall be in writing and shall be granted only on an individual basis

				following an investigation. The Secretary of Homeland Security shall provide

				for the annual reporting to Congress of the number of waivers granted under

				this paragraph in the previous fiscal year and a summary of the reasons for

				granting such waivers.

							(5)For purposes of subsection

				(a)(27)(N)(i)(II), a determination of age shall be made using the age of the

				alien on the date on which the alien was referred to the consular, immigration,

				or other designated official.

							(6)The Secretary of Homeland Security shall

				waive any application fee for a special immigrant visa for an alien described

				in section

				101(a)(27)(N).

							.

				(c)Allocation of

			 special immigrant visasSection 203(b)(4) of the Immigration

			 Nationality Act (8 U.S.C. 1153(b)(4)) is

			 amended by striking (A) or (B) thereof and inserting (A),

			 (B), or (N) of such section.

				(d)Expedited

			 processNot later than 45

			 days after the date of referral to a consular, immigration, or other designated

			 official as described in

			 section

			 101(a)(27)(N) of the Immigration

			 and Nationality Act, as added by subsection (a), special immigrant

			 status shall be adjudicated and, if granted, the alien shall be—

					(1)paroled to the United States pursuant to

			 section 212(d)(5) of that Act (8 U.S.C. 1182(d)(5));

			 and

					(2)allowed to apply for adjustment of status

			 to permanent residence under section 245 of that Act (8 U.S.C. 1255) not

			 later than 1 year after the alien’s arrival in the United States.

					(e)Requirement

			 prior to entry into the Untied States

					(1)Database

			 searchAn alien may not be

			 admitted to the United States under this section or an amendment made by this

			 section until the Secretary of Homeland Security has ensured that a search of

			 each database maintained by an agency or department of the United States has

			 been conducted to determine whether such alien is ineligible to be admitted to

			 the Untied States on criminal, security, or related grounds.

					(2)Cooperation and

			 scheduleThe Secretary of

			 Homeland Security and the head of each appropriate agency or department of the

			 United States shall work cooperatively to ensure that each database search

			 required by paragraph (1) is completed not later than 45 days after the date on

			 which an alien files a petition seeking a special immigration visa under

			 section

			 101(a)(27)(N) of the Immigration

			 and Nationality Act, as added by subsection (a).

					(f)Requirement

			 after entry into the United States

					(1)Requirement to

			 submit fingerprints

						(A)In

			 generalNot later than 30

			 days after the date that an alien enters the United States under this section

			 or an amendment made by this section, the alien shall be fingerprinted and

			 submit to the Secretary of Homeland Security such fingerprints and any other

			 personal biometric data required by the Secretary.

						(B)Other

			 requirementsThe Secretary of

			 Homeland Security may prescribe regulations that permit fingerprints submitted

			 by an alien under section 262 of the Immigration and Nationality Act (8 U.S.C.

			 1302) or any other provision of law to satisfy the requirement to submit

			 fingerprints under subparagraph (A).

						(2)Database

			 searchThe Secretary of

			 Homeland Security shall ensure that a search of each database that contains

			 fingerprints that is maintained by an agency or department of the United States

			 be conducted to determine whether such alien is ineligible for an adjustment of

			 status under any provision of the Immigration and Nationality Act (8 U.S.C.

			 1101 et seq.) on criminal, security, or related grounds.

					(3)Cooperation and

			 scheduleThe Secretary of

			 Homeland Security and the head of each appropriate agency or department of the

			 United States shall work cooperatively to ensure that each database search

			 required under paragraph (2) is completed not later than 180 days after the

			 date on which the alien enters the United States.

					(4)Administrative

			 and judicial review

						(A)Administrative

			 reviewAn alien who is

			 admitted to the United States under this section or an amendment made by this

			 section who is determined to be ineligible for an adjustment of status pursuant

			 to section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) may

			 appeal such a determination through the Administrative Appeals Office of the

			 Bureau of Citizenship and Immigration Services of the Department of Homeland

			 Security. The Secretary of Homeland Security shall ensure that a determination

			 on such appeal is made not later than 60 days after the date on which the

			 appeal is filed.

						(B)Judicial

			 reviewNothing in this

			 section, or in an amendment made by this section, may preclude application of

			 section 242(a)(2)(B) of the Immigration and Nationality Act (8 U.S.C.

			 1252(a)(2)(B)).

						(g)Report to

			 CongressNot later than 1

			 year after the date of enactment of this Act, the Secretary of Homeland

			 Security shall report to the Committee on the Judiciary of the Senate and the

			 Committee on the Judiciary of the House of Representatives on the progress of

			 the implementation of this section and the amendments made by this section,

			 including—

					(1)data related to the implementation of this

			 section and the amendments made by this section;

					(2)data regarding the number of placements of

			 females and children who faces a credible fear of harm as referred to in

			 section

			 101(a)(27)(N) of the Immigration

			 and Nationality Act, as added by subsection (a); and

					(3)any other information that the Secretary of

			 Homeland Security determines to be appropriate.

					(h)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 section and the amendments made by this section.

				1105.Expansion of S

			 visa

				(a)Expansion of S

			 Visa ClassificationSection

			 101(a)(15)(S) of the Immigration and Nationality

			 Act (8 U.S.C. 1101(a)(15)(S)) is amended—

					(1)in clause (i)—

						(A)by striking Attorney General

			 each place that term appears and inserting Secretary of Homeland

			 Security; and

						(B)by striking or at the end;

			 and

						(2)in clause (ii)—

						(A)by striking Attorney General

			 and inserting Secretary of Homeland Security; and

						(B)by striking “1956,” and all that follows

			 through “the alien;” and inserting the following: “1956; or

							

								(iii)who the Secretary of Homeland Security and

				the Secretary of State, in consultation with the Director of Central

				Intelligence, jointly determine—

									(I)is in possession of critical reliable

				information concerning the activities of governments or organizations, or their

				agents, representatives, or officials, with respect to weapons of mass

				destruction and related delivery systems, if such governments or organizations

				are at risk of developing, selling, or transferring such weapons or related

				delivery systems; and

									(II)is willing to supply or has supplied, fully

				and in good faith, information described in subclause (I) to appropriate

				persons within the United States Government;

									and, if the

				Secretary of Homeland Security (or with respect to clause (ii), the Secretary

				of State and the Secretary of Homeland Security jointly) considers it to be

				appropriate, the spouse, married and unmarried sons and daughters, and parents

				of an alien described in clause (i), (ii), or (iii) if accompanying, or

				following to join, the

				alien;.

						(b)Numerical

			 limitationSection 214(k)(1)

			 of the Immigration and Nationality Act

			 (8 U.S.C. 1184(k)(1)) is amended to read as follows:

					

						(1)The number of aliens who may be provided a

				visa as nonimmigrants under section 101(a)(15)(S) in any fiscal year may not

				exceed

				3,500.

						.

				1106.VolunteersIt is not a violation of clauses (ii),

			 (iii), or (iv) of subparagraph (A) for a religious denomination described in

			 section 101(a)(27)(C)(i) or an affiliated religious organization described in

			 section 101(a)(27)(C)(ii)(III), or their agents or officers, to encourage,

			 invite, call, allow, or enable an alien, who is already present in the United

			 States in violation of law to carry on the violation described in section

			 101(a)(27)(C)(ii)(I), as a volunteer who is not compensated as an employee,

			 notwithstanding the provision of room, board, travel, and other basic living

			 expenses.

			

